Exhibit 10.1



CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT OF 1934.








LICENSE AGREEMENT AND AMENDMENT
by and between
WARNER CHILCOTT COMPANY, LLC (SUCCESSOR-IN-INTEREST TO WARNER CHILCOTT COMPANY,
INC.)
and
NEXMED (U.S.A.), INC.
Dated as of September 9, 2015



[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
 
 
 
 
ARTICLE 1 DEFINITIONS
1
ARTICLE 2 GRANT OF RIGHTS AND AMENDMENTS
14
2.1
Grants to NexMed
15
2.2
Existing License Agreement
15
2.3
Sublicenses
16
2.4
Subcontracting
16
2.5
Assignment of Product Trademark
16
2.6
Use of the Allergan Corporate Names
17
2.7
Retention of Rights
17
2.8
Assignment of Existing IND and Existing NDA
17
2.9
Disclosure
17
2.1
Authorized Generic Versions
17
2.11
Amendment of Existing APA and Existing License Agreement
18
ARTICLE 3 JOINT STEERING COMMITTEE
19
3.1
Joint Steering Committee
19
3.2
Specific Responsibilities
20
3.3
General Provisions Applicable to the JSC
20
ARTICLE 4 DEVELOPMENT AND REGULATORY
22
4.1
Development
22
4.2
Regulatory Matters
23
4.3
Compliance
23
ARTICLE 5 COMMERCIALIZATION
23
5.1
Diligence
23
5.2
Compliance with Applicable Law
24
5.3
Commercialization Reports
24
5.4
Sales and Distribution
24
5.5
Markings
24
ARTICLE 6 ALLERGAN OPTION
24
6.1
Option
25
6.2
Safety Data Exchange Agreement
25
6.3
Notice; Exercise; HSR
25
6.4
Effect of Option Exercise
26
ARTICLE 7 MANUFACTURE AND SUPPLY
29
7.1
In General
29
7.2
Supply Agreement
29
ARTICLE 8 PAYMENTS
29
8.1
Upfront Payment
29
8.2
Milestones
29
8.3
Royalties
31
8.4
Mode of Payment
32


- ii –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



8.5
Taxes.
32
8.6
Interest on Late Payments
33
8.7
Financial Records
33
8.8
Audit
33
8.9
Audit Dispute
34
8.1
Confidentiality
34
ARTICLE 9 INTELLECTUAL PROPERTY
34
9.1
Ownership of Intellectual Property
34
9.2
Prosecution and Maintenance of Patents
35
9.3
Enforcement of Patents
36
9.4
Infringement Claims by Third Parties
37
9.5
Invalidity or Unenforceability Defenses or Actions
38
9.6
Product Trademark
39
ARTICLE 10 Confidentiality AND Non-Disclosure
40
10.1
Confidential Information
40
10.2
Confidentiality Obligations
41
10.3
Permitted Disclosures
41
10.4
Registration, Filing and Disclosure of the Agreement
42
10.5
Use of Name
43
10.6
Press Releases
43
10.7
Publications
43
10.8
Return or Destruction of Confidential Information
44
10.9
Privileged Communications.
44
ARTICLE 11 REPRESENTATIONS AND WARRANTIES
45
11.1
Mutual Representations and Warranties
45
11.2
Representations, Warranties and Covenants of NexMed
45
11.3
Representations, Warranties and Covenants of Allergan
46
11.4
DISCLAIMER OF WARRANTY
47
ARTICLE 12 Indemnity
47
12.1
Indemnification of Allergan
47
12.2
Indemnification of NexMed
48
12.3
Notice of Claim
48
12.4
Control of Defense
49
12.5
Limitation on Damages and Liability
51
12.6
Insurance
51
ARTICLE 13 Term and Termination
51
13.1
Term
51
13.2
Termination of this Agreement for Material Breach
51
13.3
Termination of this Agreement for Cessation of Development or Failure to Obtain
Approval
57
13.4
Termination Upon Insolvency
57
13.5
Termination of this Agreement for Patent Challenge
57
13.6
Rights in Bankruptcy
58


- iii –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



13.7
Accrued Rights; Surviving Obligations
58
ARTICLE 14 Miscellaneous
58
14.1
Force Majeure
58
14.2
Assignment
59
14.3
Severability
60
14.4
Governing Law and Service
60
14.5
Dispute Resolution; Arbitration.
60
14.6
Notices
62
14.7
Entire Agreement; Amendments
63
14.8
Equitable Relief
64
14.9
Waiver and Non-Exclusion of Remedies
64
14.1
No Benefit to Third Parties
64
14.1
Further Assurance
64
14.1
Relationship of the Parties
64
14.1
Counterparts
65
14.1
References
65
14.2
Construction
65
 
 
 
Schedules
 
 
 
 
Schedule 1.7
Allergan Corporate Names
Schedule 1.11
Allergan Patents
Schedule 1.28
Compound
Schedule 1.121
Supply Term Sheet




- iv –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------











LICENSE AGREEMENT AND AMENDMENT
This License Agreement and Amendment (this “Agreement”) is made and entered into
effective as of September 9, 2015 (the “Effective Date”) by and between Warner
Chilcott Company, LLC (successor-in-interest to Warner Chilcott Company, Inc.
(“Warner”)), a limited liability company organized under the laws of Puerto Rico
(“Allergan”) and NexMed (U.S.A.), Inc., a corporation organized under the laws
of Nevada (“NexMed”) and amends that certain Asset Purchase Agreement by and
between NexMed and Warner, dated as of February 3, 2009 (the “Existing APA”) and
that certain License Agreement by and between NexMed and Warner, dated as of
February 3, 2009 (the “Existing License Agreement”) in the manner set forth
herein. Allergan and NexMed are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”
RECITALS
WHEREAS, pursuant to the Existing APA and the Existing License Agreement (as
defined herein), Allergan owns or otherwise controls certain intellectual
property relating to the use of alprostadil for the topical treatment of
erectile dysfunction;
WHEREAS, NexMed is a specialty pharmaceutical company with a focus on developing
and commercializing products for men’s health;
WHEREAS, Allergan wishes to grant to NexMed, and NexMed wishes to take, a
license under such intellectual property rights to develop and, unless Allergan
exercises its opt-in right (as described below), commercialize and otherwise
exploit the Products (as defined herein) in the Territory (as defined herein)
for the topical treatment of erectile dysfunction, in each case in accordance
with the terms and conditions set forth below;
WHEREAS, NexMed wishes to grant to Allergan, and Allergan wishes to take, an
option to obtain the rights under the applicable intellectual property rights to
commercialize the Products in the Territory for the topical treatment of
erectile dysfunction, in accordance with the terms and conditions set forth
below; and
WHEREAS, the Parties have agreed to amend the Existing APA and the Existing
License Agreement to reflect the revised business arrangement between the
Parties as set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual promises and
conditions hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree as follows:
ARTICLE 1
DEFINITIONS

- v –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



Unless otherwise specifically provided herein, the following terms shall have
the following meanings:
1.1    “Accountant” has the meaning set forth in Section 8.9.
1.2    “Affiliate” means, with respect to a Person, any Person that, directly or
indirectly, through one (1) or more intermediaries, controls, is controlled by
or is under common control with such first Person at any time during the Term
for so long as such Person controls, is controlled by or is under common control
with such first Person. For purposes of this definition, “control” and, with
correlative meanings, the terms “controlled by” and “under common control with”
means: (a) the possession, directly or indirectly, of the power to direct the
management or policies of a business entity, whether through the ownership of
voting securities, by contract relating to voting rights or corporate governance
or otherwise; or (b) the ownership, directly or indirectly, of more than fifty
percent (50%) of the voting securities or other ownership interests of a
business entity (or, with respect to a limited partnership or other similar
entity, its general partner or controlling entity).
1.3    “AG Launch” has the meaning set forth in Section 2.10.1.
1.4    “AG Launch Date” has the meaning set forth in Section 2.10.1.
1.5    “Agreement” has the meaning set forth in the preamble hereto.
1.6    “Allergan” has the meaning set forth in the preamble hereto.
1.7    “Allergan Corporate Names” means the Trademarks and logos identified on
Schedule 1.7 and such other names and logos as Allergan may designate in writing
from time to time.
1.8    “Allergan Indemnitees” has the meaning set forth in Section 12.1.
1.9    “Allergan Know-How” means any Transferred Technology and Licensed
Know-How (as such terms are defined in the Existing APA) Controlled by Allergan
or any of its Affiliates as of the Effective Date.
1.10    “Allergan Licensed NexMed Patents” means the Licensed Patents as such
term is defined in the Existing License Agreement.
1.11    “Allergan Patents” means, with respect to a Product, the Patents listed
on Schedule 1.11 and any other Allergan Licensed NexMed Patents.
1.12    “Allergan-Managed Patents” means all of the Allergan Patents other than
the NexMed-Managed Patents.
1.13    “Arbitrators” has the meaning set forth in Section 14.5.2(a).

- 1 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



1.14    “Applicable Law” means applicable laws, rules and regulations, including
any rules, regulations, guidelines or other requirements of the Regulatory
Authorities that may be in effect from time to time.
1.15    “Authorized Generic Term” means, on an Authorized Generic
Version-by-Authorized Generic Version basis, the period commencing on the First
Commercial Sale of such Authorized Generic Version and expiring upon the first
(1st) anniversary of the First Commercial Sale of such Authorized Generic
Version.
1.16    “Authorized Generic Version” means, with respect to a Licensed Product
or an Optioned Product, any other pharmaceutical product intended for use in the
Field that (a) is sold under the NDA for such Licensed Product or Optioned
Product, (b) is sold without a Trademark or under a different Trademark than
such Licensed Product or Optioned Product and (c) has an NDC number that differs
from the NDC number for such Licensed Product or Optioned Product (other than on
a temporary basis as may be necessary to launch such other pharmaceutical
product in the Territory).
1.17    “Breaching Party” has the meaning set forth in Section 13.2.
1.18    “Business Day” means a day other than a Saturday, Sunday or a day on
which banking institutions in New York, New York or Dublin, Ireland are
permitted or required to be closed.
1.19    “Calendar Quarter” means each successive period of three (3) consecutive
calendar months commencing on January 1, April 1, July 1 or October 1, except
that the first Calendar Quarter of the Term shall commence on the Effective Date
and end on the day immediately prior to the first to occur of January 1, April
1, July 1 and October 1 after the Effective Date and the last Calendar Quarter
shall end on the last day of the Term.
1.20    “Calendar Year” means each successive period of twelve (12) consecutive
calendar months commencing on January 1 and ending on December 31, except that
the first Calendar Year of the Term shall commence on the Effective Date and end
on December 31 of the year in which the Effective Date occurs and the last
Calendar Year of the Term shall commence on January 1 of the year in which the
Term ends and end on the last day of the Term.
1.21    “Challenge” means any challenge to the patentability or validity of a
Patent by: (a) filing a declaratory judgment action in which any such Patent is
alleged to be invalid or unenforceable; (b) citing prior art pursuant to 35
U.S.C. §122 or §301, filing a request for re-examination of any such Patent
pursuant to 35 U.S.C. §302 or §311, filing a petition to request an inter partes
review of any such Patent pursuant to 35 U.S.C. §311, or filing a petition to
request a post-grant review of any such Patent pursuant to 35 U.S.C. §321; or
(c) filing or commencing any re-examination, opposition, cancellation, nullity
or similar proceeding against any such Patent in any country, in each case of
the foregoing ((a), (b), and (c)) in any judicial or administrative proceeding
in the United States, including before the U.S. Patent and Trademark Office;
provided, however, that it shall not be deemed a “Challenge” hereunder for a
Party to take any of the foregoing actions with regard to any such Patent in
response to any claim, action

- 2 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



or suit by the other Party or any of its Affiliates or its or their
(sub)licensees that any product (other than a Product) infringes any such
Patent.
1.22    “Clinical Data” means all data, reports and results with respect to the
Compound or any Product made, collected or otherwise generated under or in
connection with a Clinical Study.
1.23    “Clinical Studies” means human clinical trials for a Product and any
other tests and studies for a Product in human subjects.
1.24    “Commercially Reasonable Efforts” means, with respect to the performance
of any Development or commercialization activities with respect to a Product,
the carrying out of such activities using the level of efforts and resources
comparable to the efforts and resources commonly used in the pharmaceutical or
biotechnology industry for compounds or products of similar market potential at
a similar stage in development or product life considering conditions then
prevailing and taking into account, without limitation, issues of safety and
efficacy, expected and actual cost, expense and time to develop, expected and
actual profitability, expected and actual competitiveness of alternative Third
Party products (including generic products) in the marketplace, the nature and
extent of expected and actual market exclusivity (including patent coverage and
regulatory exclusivity), the expected and actual reimbursability and pricing,
the expected and actual amounts of marketing and promotional expenditures
required, product profile (including the expected and actual labeling),
anticipated timing of commercial entry, the regulatory environment and status of
the product (including the likelihood of regulatory approval), and other
relevant scientific, technical and commercial factors. For clarity, Allergan’s
obligations to use Commercially Reasonable Efforts under this Agreement shall be
subject to NexMed satisfying its obligations hereunder, including its supply
obligations under Section 7.2.
1.25    “Commercializing Party” means NexMed, unless Allergan exercises its
Option, in which case Commercializing Party means Allergan.
1.26    “Competing Product” has the meaning set forth in Section 11.2.2(a).
1.27    “Complaining Party” has the meaning set forth in Section 13.2.
1.28    “Compound” means alprostadil, which has the structure set forth on
Schedule 1.28.
1.29    “Confidential Information” has the meaning set forth in Section 10.1.
1.30    “Control” means, with respect to any Technology, Regulatory
Documentation, Patent, or other intellectual property right, possession of the
right, whether directly or indirectly, and whether by ownership, license or
otherwise (other than by operation of the license and other grants in Section
2.1, Section 6.4, or Section 13.7), to assign or grant a license, sublicense or
other right to or under such Technology, Regulatory Documentation,

- 3 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



Patent, or other intellectual property right as provided for herein without
violating the terms of any agreement or other arrangement with any Third Party.
1.31    “Controlling Party” has the meaning set forth in Section 9.4.1.
1.32    “Development” means, with respect to a Product, all activities related
to research, preclinical and other non-clinical testing, test method development
and stability testing, toxicology, formulation, Manufacture process development,
Clinical Studies, including Manufacturing in support thereof (but excluding any
commercial Manufacturing), statistical analysis and report writing, the
preparation and submission of Regulatory Documentation, regulatory affairs with
respect to the foregoing and all other activities necessary or reasonably useful
or otherwise requested or required by a Regulatory Authority as a condition or
in support of obtaining or maintaining a Regulatory Approval for such Product.
When used as a verb, “Develop” means to engage in Development.
1.33    “Disclosing Party” has the meaning set forth in Section 10.1.
1.34    “Dollars” or “$” means United States Dollars.
1.35    “Effective Date” has the meaning set forth in the preamble hereto.
1.36    “Enforcing Party” means, (a) NexMed, unless and until Allergan exercises
its Option with respect to any Licensed Product and (b) Allergan, from and after
Allergan’s exercise of its Option with respect to any Licensed Product.
1.37    “Estimated Third Party Generic Launch Date” has the meaning set forth in
Section 2.10.1.
1.38    “Executive Officers” means (a) with respect to commercialization
matters, the Executive Vice President of Brand Pharma of Allergan and the Chief
Executive Officer of NexMed and (b) with respect to Development matters, the
Executive Vice President of Brand R&D of Allergan and the Chief Executive
Officer of NexMed.
1.39    “Exercise Effective Date” means, with respect to a Licensed Product for
which Allergan delivers an Option Exercise Notice during the Option Period with
respect to such Licensed Product, the date on which NexMed receives payment from
Allergan pursuant to Section 8.2.2.
1.40    “Existing APA” has the meaning set forth in the preamble to this
Agreement.
1.41    “Existing IND” means IND# 117-064.
1.42    “Existing License Agreement” has the meaning set forth in the preamble
to this Agreement.
1.43    “Existing NDA” means NDA# 22-197.

- 4 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



1.44    “Exploit” means, with respect to a Product, to make, have made, import,
use, sell or offer for sale, including to research, Develop, commercialize,
register, Manufacture, have Manufactured, hold or keep (whether for disposal or
otherwise), have used, export, transport, distribute, promote, market, have sold
or otherwise dispose of such Product and “Exploitation” means the act of
Exploiting such Product.
1.45     “FDA” means the United States Food and Drug Administration and any
successor agency thereto.
1.46    “FFDCA” means the United States Food, Drug, and Cosmetic Act, as amended
from time to time.
1.47    “Field” means (a) with respect to the Refrigerated Product and the Room
Temperature Product, the topical treatment of male erectile dysfunction under a
prescription from a healthcare provider with authority to prescribe in the
Territory and (b) with respect to the OTC Product, the topical treatment of male
erectile dysfunction without a prescription from a healthcare provider with
authority to prescribe in the Territory.
1.48    “Filed” means, with respect to an NDA for seeking Regulatory Approval
for a Product, receipt by NexMed of written notice from the FDA that such NDA
has been deemed acceptable for filing and filed by the FDA pursuant to 21 C.F.R.
314.101, or any successor regulation.
1.49    “First Commercial Sale” means, with respect to a Product, the first sale
to a Third Party for monetary value for use or consumption by the general public
of such Product in the Territory after the FDA has approved the NDA for such
Product in the applicable Field. Sales prior to the approval of the applicable
NDA, such as so-called “treatment IND sales”, “named patient sales” and
“compassionate use sales”, shall not constitute a First Commercial Sale.
1.50    “Force Majeure Event” has the meaning set forth in Section 14.1.
1.51    “GAAP” means United States generally accepted accounting principles
consistently applied.
1.52    “Generic Product” means, with respect to a Licensed Product, any
pharmaceutical product other than such Licensed Product approved by the FDA that
contains alprostadil such that such other pharmaceutical product is approved by
the FDA by making reference to the NDA of such Licensed Product. For clarity, a
pharmaceutical product that has been approved by the FDA as a Refrigerated
Product shall not be deemed to be a Generic Product as it relates to the Room
Temperature Product.
1.53    “Hatch-Waxman Act” means the Drug Price Competition and Patent Term
Restoration Act of 1984, as amended.

- 5 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



1.54    “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976
(15 U.S.C. §18a), as amended.
1.55    “HSR Filing” has the meaning set forth in Section 6.3.3.
1.56    “HSR Notice” has the meaning set forth in Section 6.3.3.
1.57    “IMS” means IMS Health Holdings, Inc.
1.58    “IND” means an investigational new drug application filed with the FDA
for authorization to commence Clinical Studies in the Territory (including all
additions, supplements, extensions and modifications thereto) and its equivalent
in other countries or regulatory jurisdictions.
1.59    “Indemnification Claim Notice” has the meaning set forth in Section
12.3.
1.60    “Indemnified Party” has the meaning set forth in Section 12.3.
1.61    “Indemnifying Party” means the Party from whom indemnification is sought
pursuant to Section 12.1 or Section 12.2.
1.62    “Infringement” has the meaning set forth in Section 9.3.1.
1.63    “Infringement Notice” has the meaning set forth in Section 9.3.1.
1.64    “Invoiced Sales” has the meaning set forth in the definition of “Net
Sales.”
1.65    “Joint Know-How” has the meaning set forth in Section 9.1.2.
1.66    “Joint Patents” has the meaning set forth in Section 9.1.2.
1.67    “Joint Steering Committee” or “JSC” has the meaning set forth in Section
3.1.
1.68    “LIBOR” means the London Interbank Offered Rate for deposits in Dollars
having a maturity of one (1) month published by the British Bankers’
Association, as adjusted from time to time on the first London business day of
each month.
1.69    “Licensed Product” means any Product that is not an Optioned Product,
excluding any Authorized Generic Version of any such Product (unless the rights
to launch the applicable Authorized Generic Version are transferred back to
NexMed in accordance with Section 2.10.2). As of the Effective Date, each
Product (other than an Authorized Generic Version thereof) is a Licensed Product
and shall remain a Licensed Product unless and until Allergan exercises its
Option pursuant to Section 6.3.2 (including payment therefor).

- 6 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



1.70    “Losses” has the meaning set forth in Section 12.1.
1.71    “Manufacture” and “Manufacturing” means, with respect to a Product, all
activities related to the production, manufacture, processing, filling,
finishing, packaging, labeling, shipping, holding, Manufacture process
development, stability testing, quality assurance or quality control of such
Product or any intermediate thereof.
1.72    “Milestone Event” means each of the events identified as a milestone
event in Section 8.2.1 or Section 8.2.2.
1.73    “NDA” means a New Drug Application as defined in the FFDCA and the
regulations promulgated thereunder (including all additions, supplements,
extensions and modifications thereto).
1.74    “Net Profits” means, with respect to an Authorized Generic Version of a
Licensed Product for any period, Net Sales of such Authorized Generic Version
during such period less the cost of goods including (a) all amounts payable by
Allergan to obtain supply of such Authorized Generic Version and (b) all other
costs incurred by Allergan associated with the Manufacture of such Authorized
Generic Version, including the cost of freight, insurance, holding, fees, taxes,
export licenses, import licenses, customs formalities, and other similar costs.
1.75    “Net Sales” means, with respect to a Product for any period, the total
amount billed or invoiced on sales of such Product during such period by any
Seller with respect thereto in the Territory to Third Parties (including
wholesalers or distributors) (“Invoiced Sales”), less the following deductions
that are attributable to such Net Sales:
1.75.1    trade, cash and quantity discounts;
1.75.2    price reductions or rebates, retroactive or otherwise, imposed by,
negotiated with or otherwise paid to Regulatory Authorities;
1.75.3    amounts repaid or credited by reason of rejections, defects, recalls
or returns, or because of retroactive price reductions, including rebates or
wholesaler charge backs;
1.75.4    the portion of administrative fees paid during the relevant time
period to group purchasing organizations or pharmaceutical benefit managers
relating to such Product;
1.75.5    any invoiced amounts that are not collected by any Seller, including
bad debts;
1.75.6    freight insurance, and other transportation charges to the extent
added to the sale price and set forth separately as such in the total amount
invoiced, as well as any fees for services provided by wholesalers and
warehousing chains related to the distribution of such Product; and

- 7 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



1.75.7     any other similar and customary deductions that are consistent with
GAAP.
If any amount is specifically identifiable or reasonably allocable to more than
one deduction set forth above, such amount shall only be deducted once.
  
Net Sales shall not include transfers or dispositions for charitable,
promotional, pre-clinical, clinical, regulatory, or governmental purposes. Net
Sales shall not include sales between or among Sellers.


Subject to the above, Net Sales shall be calculated in accordance with the
standard internal policies and procedures of the applicable Seller, which must
be in accordance with GAAP.
 
1.76    “NexMed” has the meaning set forth in the preamble hereto.
1.77    “NexMed Agreement Know-How” means all Technology that is conceived,
discovered, developed or otherwise made by or on behalf of NexMed, any of its
Affiliates or any of its or their respective (sub)licensees in connection with
the work conducted under or in connection with this Agreement, whether or not
patented or patentable, but excluding any Joint Know-How.
1.78    “NexMed Agreement Patent” means any Patent Controlled by NexMed or any
of its Affiliates that claims any NexMed Agreement Know-How, but excluding any
Joint Patent.
1.79    “NexMed Indemnitees” has the meaning set forth in Section 12.2.
1.80    “NexMed Know-How” means, with respect to a Product, all Technology
Controlled by NexMed or any of its Affiliates as of the Effective Date or at any
time during the Term that is (a) not generally known and (b) necessary or
reasonably useful for the Exploitation of such Product in the applicable Field
in the Territory, including any NexMed Agreement Know-How, but excluding any
Technology to the extent claimed by any published NexMed Patent.
1.81    “NexMed-Managed Patents” means (a) the NexMed Patents and (b) the
Allergan Licensed NexMed Patents.
1.82    “NexMed Patents” means, with respect to a Product, all Patents
Controlled by NexMed or any of its Affiliates as of the Effective Date or at any
time during the Term that claim any Exploitation of such Product in the
applicable Field in the Territory, including any NexMed Agreement Patents.
1.83    “NexMed Product Agreement” means, with respect to a Product, any
agreement entered into by and between NexMed or any of its Affiliates or its or
their respective Sublicensees, on the one hand, and one or more Third Parties,
on the other hand, that is necessary or reasonably useful for the Exploitation
of such Product in the applicable Field in the Territory,

- 8 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



including (a) any agreement pursuant to which NexMed, its Affiliates or its or
their respective Sublicensee receives any license or other rights to Exploit
such Product in the Territory, (b) supply agreements pursuant to which NexMed,
its Affiliates or its or their respective Sublicensees obtain or will obtain
quantities of such Product for the Territory, (c) clinical trial agreements for
Development in or for the Territory, (d) contract research organization
agreements pertaining to the Territory and (e) service agreements pertaining to
the Territory; in each case, ((a) through (e)), irrespective of whether such
agreement is exclusive to the Territory.
1.84    “Non-Controlling Party” means, with respect to any infringement claim by
a Third Party, the Party that is not the Controlling Party.
1.85    “Non-Enforcing Party” means, at any time, the Party that is not the
Enforcing Party.
1.86    “Non-Prosecuting Party” has the meaning set forth in Section 9.2.3.
1.87    “Option” has the meaning set forth in Section 6.1.
1.88    “Option Data Package” means: (a) all summaries, analyses, results and
raw scientific data generated or compiled by or on behalf of NexMed with respect
to any Product, including Clinical Data (including the SAS Database System or
any other similar database that stores such Clinical Data); (b) all Regulatory
Documentation, including copies of any material written communications,
submissions, or fillings to, from, or with the FDA related to any Product; (c) a
schedule identifying all Patents owned or otherwise controlled by NexMed or any
of its Affiliates that claim any Product, including Patents that claim the
composition of matter of or any method of using a Product; (d) any and all
reports regarding the intellectual property status of any Product; provided,
that NexMed shall not be required to provide privileged information with respect
to such intellectual property status, unless and until procedures reasonably
acceptable to NexMed are in place to protect such privilege; (e) any plans or
data regarding marketing opportunity or commercialization for any Product in the
applicable Field in the Territory; (f) copies of all NexMed Product Agreements
with respect to the Products; and (g) any other information that would be
reasonably necessary or useful for Allergan to make an informed decision
regarding whether to exercise its Option with respect to the Products.
1.89    “[***] Milestone” has the meaning set forth in Section 8.2.2.
1.90    “Option Exercise Notice” has the meaning set forth in Section 6.3.2(a).
1.91    “[***] Milestone Payment” has the meaning set forth in Section 8.2.2.
1.92    “Option Period” has the meaning set forth in Section 6.3.2(a).
1.93    “Optioned Product” means any Product with respect to which Allergan has
exercised its Option pursuant to Section 6.3.2. For clarity, an Authorized
Generic Version of a Product sold by or on behalf of Allergan or any of its
Affiliates is not an Optioned Product.

- 9 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



1.94    “Orange Book” means the FDA’s publication, Approved Drug Products with
Therapeutic Equivalence Evaluations, commonly known as the Orange Book.
1.95    “OTC Product” means a topical product intended for use in the Field that
(a) contains the Compound as an active ingredient and (b) is approved for sale
to consumers without a prescription from a healthcare provider with authority to
prescribe in the Territory, whether or not such product requires refrigeration
or freezing by the consumer.
1.96    “[***] Milestone” has the meaning set forth in Section 8.2.2.
1.97    “Party” and “Parties” each has the meaning set forth in the preamble
hereto.
1.98    “Patents” means (a) all national, regional and international patents and
patent applications, including provisional patent applications, (b) all patent
applications that claim, directly or indirectly, priority to any patent or
patent applications in clause (a), including divisionals, continuations,
continuations-in-part, provisionals, converted provisionals, continued
prosecution applications and requests for continued examination, (c) any and all
patents that have issued or in the future issue from any of foregoing patent
applications in clause (a) or clause (b), including utility models, petty
patents and design patents and certificates of invention, and (d) any and all
extensions or restorations by existing or future extension or restoration
mechanisms, including revalidations, reissues, re-examinations or any other
post-grant proceeding, extensions (including any supplementary protection
certificates and the like) of any of the foregoing patents or patent
applications in clause (a), clause (b) or clause (c).
1.99    “Payee Party” means (a) with respect to any Payment payable by NexMed to
Allergan under this Agreement, Allergan and (b) with respect to any Payment
payable by Allergan to NexMed under this Agreement, NexMed.
1.100    “Paying Party” means (a) with respect to any Payment payable by NexMed
to Allergan under this Agreement, NexMed and (b) with respect to any Payment
payable by Allergan to NexMed under this Agreement, Allergan.
1.101    “Payments” means any royalties, milestones and other amounts payable by
one Party to the other Party pursuant to this Agreement.
1.102    “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.
1.103    “Phase III Clinical Trial” means a human clinical study of a Product on
a sufficient number of subjects that is designed to establish that the use of
such Product is safe and efficacious for its intended use and to determine
warnings, precautions, and adverse reactions that are associated with such
Product in the dosage range(s) to be approved, which study is

- 10 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



intended to support Regulatory Approval of such Product, including all tests and
studies that are required by the FDA from time to time, pursuant to Applicable
Law or otherwise.
1.104    “Product” means each of the Refrigerated Product, the Room Temperature
Product or the OTC Product, as applicable, including any Authorized Generic
Version of any of the foregoing.
1.105    “Product Information” has the meaning set forth in Section 10.1.
1.106    “Product Labeling” means, with respect to a Product, (a) the Regulatory
Authority‑approved full prescribing information for such Product in the
Territory, including any required patient information and (b) all labels and
other written, printed or graphic matter upon a container, wrapper or any
package insert utilized with or for such Product in the Territory.
1.107    “Product Trademark” means U.S. Trademark Application No. 86600416 for
VITAROS™ for pharmaceutical preparations for the treatment of sexual
dysfunction, with an application date of April 16, 2015, and all federal, state
and common law rights therein. Except with respect to the use of this term in
Section 2.5 hereof, all other uses of the term Product Trademark shall include
all variations and derivatives thereof and all registrations and applications
thereof in the Territory.
1.108    “Prosecuting Party” has the meaning set forth in Section 9.2.3.
1.109    “Receiving Party” has the meaning set forth in Section 10.1.
1.110    “Refrigerated Product” means a topical product intended for use in the
Field that (a) contains the Compound as an active ingredient, (b) is in a
formulation that must be refrigerated or frozen by a patient (such as the
VITAROS™ formulation in existence of the Effective Date) and (c) requires a
prescription from a healthcare provider with authority to prescribe in the
Territory.
1.111    “Regulatory Approval” means, with respect to a Product, any and all
approvals (including NDAs), licenses, registrations or authorizations of any
Regulatory Authority necessary to commercially distribute, sell or market such
Product inside or outside the Territory, including, if applicable, (a) pre- and
post-approval marketing authorizations (including any prerequisite Manufacturing
approval or authorization related thereto) and (b) labeling approval.
1.112    “Regulatory Authority” means any applicable supra-national, federal,
national, regional, state, or local regulatory agencies, departments, bureaus,
commissions, councils or other government entities regulating or otherwise
exercising authority with respect to the Exploitation of the Compound or a
Product inside or outside the Territory.
1.113    “Regulatory Documentation” means all (a) applications (including all
INDs and NDAs), registrations, licenses, authorizations and approvals (including
all Regulatory Approvals), (b) correspondence and reports submitted to or
received from Regulatory Authorities

- 11 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



(including minutes and official contact reports relating to any communications
with any Regulatory Authority) and all supporting documents with respect
thereto, including all regulatory drug lists, advertising and promotion
documents, adverse event files and complaint files, in each case ((a) and (b)),
relating to a Product.
1.114    “Regulatory Exclusivity Period” means, with respect to a Product, a
period of exclusivity (other than Patent exclusivity), granted or afforded by
Applicable Law or by a Regulatory Authority in the Territory, that confers data,
marketing, or other exclusivity with respect to such Product in the Territory.
1.115    “Room Temperature Product” means a topical product intended for use in
the Field that (a) contains the Compound as an active ingredient, (b) is in a
formulation that is not required to be refrigerated or frozen by a patient and
(c) requires a prescription from a healthcare provider with authority to
prescribe in the Territory.
1.116    “Royalty Term” means (a) with respect to a Licensed Product, the period
beginning on the date of the First Commercial Sale of such Licensed Product and
ending on the latest to occur of (i) the expiration of the last-to-expire
Allergan Patent, NexMed Patent, or Joint Patent that includes a Valid Claim that
covers such Licensed Product, (ii) the expiration of the Regulatory Exclusivity
Period for such Licensed Product and (iii) the fifteenth (15th) anniversary of
the First Commercial Sale of such Licensed Product and (b) with respect to an
Optioned Product, the period beginning on the later of the date of the First
Commercial Sale of such Optioned Product and the Exercise Effective Date
therefor, and ending on the latest to occur of (i) the expiration of the
last-to-expire Allergan Patent, NexMed Patent, or Joint Patent that includes a
Valid Claim that covers such Optioned Product, (ii) the expiration of the
Regulatory Exclusivity Period for such Optioned Product and (iii) the fifteenth
(15th) anniversary of the First Commercial Sale of such Optioned Product.
1.117    “SDEA” has the meaning set forth in Section 6.2.
1.118    “Seller” means (a) with respect to any Licensed Product, NexMed or any
of its Affiliates or its or their respective Sublicensees and (b) with respect
to any Optioned Product, Allergan or any of its Affiliates or its or their
respective Sublicensees.
1.119    “Sublicensee” means a Person, other than an Affiliate, that is granted
a sublicense by (a) NexMed under the grant in Section 2.1 as provided in Section
2.3, or (b) Allergan under the grant in Section 6.4.2.
1.120    “Supply Agreement” has the meaning set forth in Section 7.2.
1.121    “Supply Term Sheet” means the term sheet attached hereto as Schedule
1.121.
1.122    “Tax” or “Taxes” has the meaning set forth in Section 8.5.

- 12 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



1.123    “Technology” means, whether or not patentable, any and all proprietary
ideas, inventions, discoveries, trade secrets, processes, formulae, data,
know-how, improvements, inventions, chemical materials, assays, techniques,
marketing plans, strategies, customer lists, biologic materials, results,
designs, specifications, methods, formulations, ideas, technical information
(including structural and functional information), process information,
pre-clinical information, clinical information, any and all proprietary
biological, chemical, pharmacological, toxicological, pre-clinical, clinical,
assay, control and manufacturing data and materials or other information.
1.124    “Term” has the meaning set forth in Section 13.1.
1.125    “Termination Notice Period” has the meaning set forth in Section 13.2.
1.126    “Territory” means the United States of America, including its
possessions and territories.
1.127    “Third Party” means any Person other than Allergan, NexMed and their
respective Affiliates.
1.128    “Third Party Claims” has the meaning set forth in Section 12.1.
1.129    “Trademark” means any word, name, symbol, color, designation or device
or any combination thereof that functions as a source identifier, including any
trademark, trade dress, brand mark, service mark, trade name, brand name, logo
or business symbol, whether or not registered.
1.130    “Unresolved Committee Matter” has the meaning set forth in Section
3.3.3(b).
1.131    “Valid Claim” means (a) any claim of an issued and unexpired Patent in
the Territory that (i) has not been held permanently revoked, unenforceable or
invalid by a decision of a court or governmental agency of competent
jurisdiction that is unappealable or unappealed within the time allowed for
appeal and (ii) has not been abandoned, disclaimed, denied or admitted to be
invalid or unenforceable through reissue or disclaimer or otherwise in the
Territory or (b) any claim of a pending Patent application that has not been
abandoned or finally disallowed without the possibility of appeal or re-filing
of the application.
1.132    “Warner” has the meaning set forth in the preamble hereto.
ARTICLE 2
GRANT OF RIGHTS AND AMENDMENTS
2.1    Grants to NexMed    . Subject to Section 2.2 and the other terms and
conditions of this Agreement, Allergan hereby grants to NexMed:
2.1.1    an exclusive (including with regard to Allergan and its Affiliates)
license (or sublicense), with the right to grant sublicenses in accordance with
Section 2.3, under

- 13 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



the Allergan Patents, the Allergan Know-How and Allergan’s interest in the Joint
Know-How and Joint Patents, in each case, solely to Exploit each Licensed
Product in the applicable Field in the Territory;
2.1.2    if Allergan exercises its Option pursuant to Section 6.3.2, a
non-exclusive license, with no right to grant sublicenses, to Develop and obtain
Regulatory Approval for the Products in accordance with the terms of this
Agreement; and
2.1.3    subject to Section 2.6, a limited, non-exclusive license, with the
right to grant sublicenses in accordance with Section 2.3, to use the Allergan
Corporate Names solely as necessary for NexMed to perform its obligations under
Section 5.5 and for no other purpose.
Notwithstanding Section 2.02 of the Existing License Agreement, Allergan shall
not be responsible or liable for, and shall not guarantee or remain obligated
for the performance or failure of performance of, NexMed or any of its
Affiliates or (sub)licensees under this Agreement.


2.2    Existing License Agreement.
2.2.1    NexMed does hereby agree not to enforce against Allergan any claims
under the Existing License Agreement to the extent any such claim is caused by
or is the result of any act or omission by or on behalf of NexMed under this
Agreement.
2.2.2    Notwithstanding Section 2.02 of the Existing License Agreement,
Allergan shall not be responsible or liable and shall not guarantee or remain
obligated for the performance (or failure of performance) of NexMed or any of
its Affiliates or its or their licensees or Sublicensees, in each case, as
sublicensee of Allergan under the Existing License Agreement.
2.2.3    Each Party’s rights and obligations under Sections 4.02 through 4.05 of
the Existing License Agreement shall be subject to and subordinate to the terms
of this Agreement.
2.2.4    Notwithstanding Section 6.05 of the Existing License Agreement,
Allergan shall not exercise its right to terminate the Existing License
Agreement except in connection with the termination of this Agreement in
accordance with the terms of this Agreement.
2.2.5    Notwithstanding Section 7.09 of the Existing License Agreement, neither
Party shall assign its rights or obligations under the Existing License
Agreement except in connection with the assignment of this Agreement in
accordance with the terms of this Agreement.
2.3    Sublicenses    . The rights and licenses granted to NexMed under Section
2.1 shall include the right, with the consent of Allergan, not to be
unreasonably conditioned,

- 14 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



withheld or delayed, to grant sublicenses to its Affiliates or Third Parties to
Exploit the Compound and each Licensed Product in the applicable Field in the
Territory; provided, that in no event shall NexMed’s ability to grant
sublicenses under this Section 2.3 conflict with or otherwise diminish
Allergan’s Option rights under this Agreement; provided, further, that NexMed
shall (a) remain jointly and severally liable for the performance or
non-performance of any such Affiliate or Sublicensee, (b) require each such
Affiliate and Sublicensee to agree in writing to be bound by the applicable
terms and conditions of this Agreement, including ARTICLE 6, ARTICLE 8, ARTICLE
9, and ARTICLE 10, and (c) provide to Allergan a written notice setting forth in
reasonable detail the nature of such sublicense and the identity of the
Affiliate or Sublicensee (which written notice shall include a copy of any such
proposed sublicense agreement). In connection with the grant of any permitted
sublicense hereunder, NexMed shall ensure that each such Affiliate or
Sublicensee accepts and complies with all of the terms and conditions of this
Agreement as if such Affiliate or Sublicensee were a party to this Agreement and
NexMed shall guarantee and remain obligated for the performance (or failure of
performance) of any Affiliate or Sublicensee hereunder. Any such sublicenses
shall be consistent with, and subject and subordinate to, the terms and
conditions of this Agreement and the Existing License Agreement.
2.4    Subcontracting    . NexMed may subcontract any of the Exploitation of any
Licensed Product in the applicable Field in the Territory; provided, that with
respect to any such approved subcontracting, (a) NexMed shall oversee the
performance by its subcontractors of the subcontracted activities in a manner
that would be reasonably expected to result in their timely and successful
completion and shall remain responsible for the performance of such activities
in accordance with this Agreement and (b) any agreement pursuant to which NexMed
engages a subcontractor must (i) be consistent with this Agreement and (ii)
without limiting the foregoing clause (i), contain terms obligating such
subcontractor to: (A) comply with confidentiality provisions that are at least
as restrictive as those set forth in ARTICLE 10; (B) provide Allergan with
substantially the same rights with respect to any intellectual property arising
from the performance of the subcontracted obligation as Allergan would have
under this Agreement if such intellectual property had arisen from the
performance of such obligation by NexMed; and (C) permit Allergan rights of
inspection, access and audit substantially similar to those provided to Allergan
under this Agreement.
2.5    Assignment of Product Trademark.      Allergan hereby agrees to assign to
NexMed all of Allergan’s right, title, and interest in and to the Product
Trademark (together with any goodwill associated therewith) when the timing of
such assignment becomes appropriate under 15 U.S.C. § 1060. Nexmed hereby
covenants, warrants and agrees to use the Product Trademark (and any variations
or derivatives thereof) solely to Exploit Licensed Products in the applicable
Field in the Territory.
2.6    Use of the Allergan Corporate Names    . With respect to any Allergan
Corporate Names licensed to NexMed under Section 2.1, NexMed shall, and shall
cause its Affiliates and its and their respective Sublicensees and
subcontractors to: (a) conform to the guidelines of Allergan in effect from time
to time (as notified to NexMed) with respect to manner of use and to maintain
the quality standards of Allergan for goods sold and services

- 15 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



provided in connection with the Allergan Corporate Names; (b) promptly notify
Allergan of any actual, threatened or suspected infringement, imitation or
misuse of any Allergan Corporate Name of which it becomes aware; (c) assign to
Allergan any rights in any Allergan Corporate Name that NexMed shall acquire
through use or otherwise; (d) not use the Allergan Corporate Names in
combination with any other mark, word, symbol or logo, other than those agreed
to in advance by Allergan; (e) not do, or omit to do, or permit to be done, any
act which will weaken, damage or be detrimental to the Product Trademark or the
reputation or goodwill associated with the Product Trademark; (f) not use the
Product Trademark in a manner which may result in it becoming generic or diluted
or which could otherwise invalidate or jeopardize any registration or
application for registration of the Product Trademark; and (g) execute any
documents required in the reasonable opinion of Allergan to be entered as a
“registered user” or recorded licensee of the Allergan Corporate Names or to be
removed as registered user or licensee thereof.
2.7    Retention of Rights.     Except as otherwise expressly provided in this
Agreement, in no event shall a Party, as a result of this Agreement, obtain any
ownership interest or other right in any Technology, Corporate Name, Trademark
or Patent rights of the other Party, including items Controlled or Developed by
such other Party, or provided by such other Party to the receiving Party at any
time under this Agreement.
2.8    Assignment of Existing IND and Existing NDA.      Allergan hereby assigns
to NexMed all of Allergan’s right, title, and interest in and to the Existing
IND and the Existing NDAs and any Regulatory Documentation (including any
existing Regulatory Approvals) owned by Allergan and held in Allergan’s name as
of the Effective Date that pertain solely to a Licensed Product.
2.9    Disclosure.     Allergan shall use Commercially Reasonable Efforts to
disclose and make available to NexMed (a) within thirty (30) days after the
Effective Date (i) the Existing IND and (ii) the Existing NDA, and (b) within
ninety (90) days after the Effective Date, copies of any material written
communications to or from the FDA related to a Licensed Product dated after
December 31, 2009, in each case ((a) or (b)), to the extent in the possession of
Allergan; provided, that Allergan shall be under no obligation to provide NexMed
any of the foregoing that Allergan is unable to readily locate. Except as
expressly provided in the preceding sentence, Allergan shall have no obligation
to provide NexMed any other Technology or any equipment.
2.10    Authorized Generic Versions.
2.10.1    NexMed hereby appoints Allergan as the exclusive distributor of any
Authorized Generic Version of each Licensed Product in the Territory. Except as
set forth below, NexMed shall not, during the Term, either directly or
indirectly, through an Affiliate or under a contract with a Third Party,
advertise, market, accept orders for, sell, ship or distribute any Authorized
Generic Version of each Product in the Territory (“AG Launch”). Allergan shall
notify NexMed as early as reasonably possible of any expected launch by a Third
Party of a Generic Product, which date Allergan shall determine in good faith
(the “Estimated Third Party Generic Launch Date”); provided, that Allergan shall
not be responsible or liable for any inaccuracies or errors in its determination
of such Estimated Third Party Generic Launch Date.

- 16 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



The Parties shall discuss and consider in good faith the date on which Allergan
will first AG Launch the Authorized Generic Version (“AG Launch Date”). Allergan
shall have final decision-making authority to determine whether and when to
launch the Authorized Generic Version of each Product in the Territory;
provided, that the AG Launch Date shall occur no sooner than [***] ([***]) weeks
in advance of any Estimated Third Party Generic Launch Date. Allergan shall be
permitted to book orders for the Authorized Generic Version of a Product at
least [***] ([***]) months in advance of the Estimated Third Party Generic
Launch Date. NexMed and Allergan shall communicate to each other on an ongoing
basis regarding developments which may affect the applicable AG Launch Date, the
delivery date for product necessary for commercial launch on the AG Launch Date,
and information necessary to package and label the Authorized Generic Version
for marketing and sale.
2.10.2    If Allergan has not exercised its right to AG Launch an Authorized
Generic Version of a Product pursuant to Section 2.10.1 within [***] ([***])
days following the launch of a Generic Product of such Product, NexMed may
request the consent of Allergan to AG Launch such Authorized Generic Version,
such consent not to be unreasonably conditioned, withheld or delayed.
2.10.3    For clarity, the rights granted under this Section 2.10 shall be on a
Licensed Product-by-Licensed Product basis.
2.10.4    Allergan shall be solely responsible for invoicing and booking sales,
establishing all terms of sale (including pricing and discounts) and warehousing
and distributing any Authorized Generic Version of a Product in the Territory
and shall perform all related services, in each case, in a manner consistent
with the terms and conditions of this Agreement. Allergan shall be solely
responsible for handling all returns, recalls and withdrawals, order processing,
invoicing and collection, distribution and inventory and receivables with
respect to any Authorized Generic Version of a Product in the Territory.
2.11    Amendment of Existing APA and Existing License Agreement.     
2.11.1    Existing APA. As of the Effective Date, the Existing APA shall be
amended as follows:
(a)    The definition of “Assumed Liabilities” in Section 1.01 of the Existing
APA is hereby amended so that (i) such definition shall be limited under each
clause ((a) and (b)) to those obligations and liabilities that are filed,
claimed, or incurred prior to the Effective Date of this Agreement; and (ii)
such definition shall expressly exclude any and all obligations and liabilities
occurring on or after the Effective Date of this Agreement, even if they relate
to acts or omissions prior to the Effective Date of this Agreement.
(b)    Section 2.05 of the Existing APA is hereby amended so that Allergan shall
not have any continuing liability or obligation to make any further payments
thereunder.

- 17 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



(c)    Section 4.06 of the Existing APA is hereby deleted in its entirety.
(d)    Sections 5.03 and 5.04 of the Existing APA are hereby deleted in their
entirety.
(e)    Section 6.02 of the Existing APA is hereby deleted in its entirety.
2.11.2    Existing License Agreement. As of the Effective Date, the Existing
License Agreement shall be amended as follows:
(a)    Section 2.05 of the Existing License Agreement is hereby deleted in its
entirety and Allergan retains all rights to Develop and commercialize the OTC
Product in the Field in the Territory (as such terms are defined in the Existing
License Agreement) under the Existing License Agreement, subject only to the
grants to NexMed under this Agreement.
(b)    Section 3.01 of the Existing License Agreement is hereby amended so that,
for as long as the confidentiality obligations under ARTICLE 10 of this
Agreement remain in effect, Section 3.01 of the Existing License Agreement shall
not apply to any Confidential Information as such term is defined in this
Agreement.
(c)    Section 4.06 of the Existing License Agreement is hereby deleted in its
entirety.
(d)    Section 6.04 of the Existing License Agreement is hereby amended to
delete all but the first sentence.
ARTICLE 3
JOINT STEERING COMMITTEE
3.1    Joint Steering Committee.      Upon [***], the Parties shall establish a
joint steering committee (the “Joint Steering Committee” or “JSC”), which shall
consist of three (3) representatives from each of the Parties (or, with respect
to Allergan, such other number as Allergan may determine in its sole
discretion), each with the requisite experience and seniority to enable such
person to make decisions on behalf of the Party appointing him or her with
respect to the issues falling within the jurisdiction of the JSC. From time to
time, each Party may substitute one or more of its representatives to the JSC on
written notice to the other Party. Allergan and NexMed shall each select from
their representatives a co-chairperson for the JSC, and each Party may change
its designated co-chairperson from time to time upon written notice to the other
Party. Notwithstanding the foregoing, Allergan shall have the right at any time,
on written notice to NexMed, to suspend or dissolve the JSC.
3.2    Specific Responsibilities.      Notwithstanding Section 4.1 and Section
4.2, the JSC shall have overall responsibility for monitoring and providing
general oversight with

- 18 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



respect to NexMed’s Development, commercialization, and regulatory activities
under this Agreement. In particular, the JSC shall:
3.2.1    serve as a forum for discussing strategies for obtaining and
maintaining Regulatory Approval for the Products in the applicable Field in the
Territory and oversee regulatory matters in the applicable Field in the
Territory with respect to the Products;
3.2.2    review and comment on all material regulatory filings and documents
(including INDs, NDAs, material labeling supplements, Regulatory Authority
meeting requests, and core data sheets) with respect to the Products in the
applicable Field in the Territory;
3.2.3    serve as a forum for monitoring and discussing proposed Development
activities with respect to the Products in the applicable Field in the
Territory;
3.2.4    oversee the conduct of Development activities and reporting in
connection therewith pursuant to Section 4.1.2;
3.2.5    serve as a forum for monitoring and discussing NexMed’s annual
commercialization plans and budgets, and any updates thereto, with respect to
the Products in the applicable Field in the Territory; and
3.2.6    perform such other functions as are set forth herein or as the Parties
may mutually agree in writing.
3.3    General Provisions Applicable to the JSC.     
3.3.1    Meetings and Minutes. The JSC shall meet quarterly or as otherwise
agreed to by the Parties, with the location of such meetings alternating between
locations designated by Allergan and locations designated by NexMed, with the
location of the first meeting designated by Allergan. The co-chairpersons of the
JSC shall be responsible for calling meetings on no less than ten (10) Business
Days’ (or such other time period as the Parties may agree) notice unless exigent
circumstances require shorter notice. Each Party shall make all proposals for
agenda items at least five (5) Business Days (or such other time period as the
Parties may agree) in advance of the applicable meeting and shall provide all
appropriate information with respect to such proposed items at least five (5)
Business Days (or such other time period as the Parties may agree) in advance of
the applicable meeting; provided that under exigent circumstances requiring
input by the JSC, a Party may provide its agenda items to the other Party within
a shorter period of time in advance of the meeting or may propose that there not
be a specific agenda for a particular meeting, so long as the other Party
consents to such later addition of such agenda items or the absence of a
specific agenda for such meeting (which consent shall not be unreasonably
conditioned, withheld or delayed). The co-chairpersons of the JSC shall prepare
and circulate for review and approval of the Parties minutes of each meeting
within thirty (30) days (or such other time period as the Parties may agree)
after the meeting. The Parties shall agree on the minutes of each meeting
promptly, but in no event later than the next meeting of the JSC.

- 19 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



3.3.2    Procedural Rules. The JSC shall have the right to adopt such standing
rules as shall be necessary for its work, to the extent that such rules are not
inconsistent with this Agreement. A quorum of the JSC shall exist whenever there
is present at a meeting at least one (1) representative appointed by each Party.
Representatives of the Parties on the JSC may attend a meeting either in person
or by telephone, video conference or similar means in which each participant can
hear what is said by and be heard by, the other participants. Representation by
proxy shall be allowed. Other employees or consultants of a Party who are not
representatives of such Party on the JSC may attend meetings of the JSC;
provided, however, that such attendees (a) shall not vote or otherwise
participate in the decision-making process of the JSC, (b) are bound by
obligations of confidentiality and non-disclosure at least as protective of the
other Party as those set forth in this Agreement, and (c) in the case of
non‑employees of a Party, shall be subject to the consent of the other Party,
which shall not be unreasonably conditioned, withheld or delayed. Each Party
shall be responsible for all of its own expenses of participating in the JSC
(and any subcommittee or working team).
3.3.3    Decision-Making.
(a)    Subject to this Section 3.3.3, the JSC shall take action by unanimous
vote of the Parties at a meeting at which a quorum exists, with each Party
having a single vote irrespective of the number of representatives of such Party
in attendance. The Parties’ representatives on the JSC shall use good faith
efforts to reach consensus on all matters within its decision-making authority.
(b)    Without limiting the other rights and obligations of the Parties under
this Agreement, if the JSC cannot, or does not, reach consensus on an issue or
dispute at a meeting or within a period of ten (10) Business Days thereafter (an
“Unresolved Committee Matter”), then such Unresolved Committee Matter shall be
submitted to the Executive Officers for attempted resolution in accordance with
Section 14.5.1. If the Executive Officers are unable to resolve any Unresolved
Committee Matter within the thirty- (30-) day period set forth in Section
14.5.1, then such Unresolved Committee Matter shall be resolved (if either Party
wishes to do so) through arbitration in accordance with Section 14.5.2.
3.3.4    Limitations on Authority. Each Party shall retain the rights, powers,
and discretion granted to it under this Agreement and no such rights, powers, or
discretion shall be delegated to or vested in the JSC unless such delegation or
vesting of rights is expressly provided for in this Agreement or the Parties
expressly so agree in writing. The JSC shall not have the power to amend,
modify, or waive compliance with any provision of this Agreement, which may only
be amended or modified as provided in Section 14.7 or compliance with which may
only be waived as provided in Section 14.9.
3.3.5    Subcommittees and Working Teams. From time to time the JSC may
establish and delegate duties to such subcommittees or working teams as it deems
necessary to achieve the objectives of this Agreement; provided, that (a) each
such subcommittee or working team shall have appropriate representation from
each Party; (b) the activities of such subcommittee or working team shall be
subject to the oversight, review and approval of, and

- 20 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



shall report to, the JSC; and (c) in no event shall the authority of any such
subcommittee or working team exceed that specified for the JSC under this
Agreement.
ARTICLE 4
DEVELOPMENT AND REGULATORY
4.1    Development.    
4.1.1    Diligence. Subject to Section 3.2, NexMed shall, at its sole cost and
expense, use Commercially Reasonable Efforts to Develop and obtain and maintain
Regulatory Approvals for the Products for use in the applicable Field in the
Territory. For clarity, NexMed shall remain obligated to use Commercially
Reasonable Efforts to develop the Products (e.g., a Room Temperature Product and
OTC Product) irrespective of whether Allergan exercises its Option under Section
6.3.2 (including payment therefor). For further clarity, once Allergan exercises
its Option under Section 6.3.2, NexMed shall continue to use Commercially
Reasonable Efforts to Develop and obtain Regulatory Approval for the Products in
the Territory for which Regulatory Approvals have not yet been obtained in the
Territory and to maintain such Regulatory Approvals until the Products have been
transitioned to Allergan.
4.1.2    Reports. With respect to each Product, at least once per Calendar
Quarter until Regulatory Approval is obtained for such Product in the applicable
Field in the Territory and thereafter annually, and, with respect to each
Product, within ten (10) Business Days after an NDA has been Filed for such
Product for use in the applicable Field, NexMed shall provide Allergan with a
written report describing in detail: (a) the Development activities NexMed has
performed, or caused to be performed, with respect to such Product since the
preceding report (or since the Effective Date with respect to the first such
report), including any filings, submissions, communications or meetings with any
Regulatory Authorities; (b) NexMed’s Development activities in process with
respect to such Product; and (c) the future Development activities NexMed
expects to initiate during the following twelve (12) months with respect to such
Product (including any filings, submissions, communications or meetings with any
Regulatory Authorities), including with respect to clauses (b) and (c), (x) the
estimated timeline for the completion of such Development activities and (y)
whether NexMed plans to subcontract any such activities. Upon Allergan’s
request, the Parties shall meet and discuss in good faith the subject matter of
any such report and NexMed shall consider in good faith Allergan’s comments with
respect thereto.
4.1.3    Records. NexMed shall maintain, or cause to be maintained, records with
respect to its Development activities hereunder in sufficient detail and in good
scientific manner appropriate for patent and regulatory purposes, and in
compliance with Applicable Law, which shall be complete and accurate and shall
properly reflect all work done and results achieved in the performance of such
Development activities. Such records shall be retained for at least three (3)
years or such longer period as may be required by Applicable Law. NexMed shall
use diligent efforts to ensure that such records and documentation include only
information with respect to the applicable Development activities under this
Agreement and do not include, and are not commingled with, records of activities
outside of this Agreement.

- 21 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



Allergan shall have the right, during normal business hours and upon reasonable
notice, to inspect and copy any such records.
4.2    Regulatory Matters    .
4.2.1    Subject to Section 3.2, NexMed shall have the right and responsibility
for preparing, obtaining and maintaining all Regulatory Approvals and other
submissions, and for conducting communications with the Regulatory Authorities,
with respect to each Product in the applicable Field in the Territory, and shall
use Commercially Reasonable Efforts to prepare, obtain and maintain all such
Regulatory Approvals; provided, that if Allergan exercises its Option pursuant
to Section 6.3.2 (including payment therefor), Allergan shall assume
responsibility for maintaining Regulatory Approvals, and for conducting
communications with the Regulatory Authorities, with respect to each Product for
which NexMed obtains Regulatory Approval. Except as provided in Section 6.4, all
Regulatory Approvals relating to the Licensed Products in the applicable Field
in the Territory shall be owned by, and shall be the sole property and held in
the name of, NexMed or its designated Affiliate.
4.2.2    NexMed shall provide Allergan with a reasonable opportunity to review
and comment on all material regulatory filings and documents (including INDs,
NDAs, material labeling supplements, Regulatory Authority meeting requests, and
core data sheets) with respect to the Products in the applicable Field in the
Territory. NexMed shall consider in good faith Allergan’s comments with respect
thereto.
4.3    Compliance    . NexMed shall perform or cause to be performed any and all
of its Development activities under this Agreement in a good scientific manner
and in compliance with all Applicable Law.
ARTICLE 5
COMMERCIALIZATION
5.1    Diligence    . The Commercializing Party shall, at its sole cost and
expense, use Commercially Reasonable Efforts to commercialize the Products in
the applicable Field in the Territory; provided, however, that Allergan’s
obligations under this Section 5.1 are subject to NexMed satisfying its
obligations hereunder with respect to the Optioned Product, including obtaining
Regulatory Approval with respect to Developing and supplying the Products; and
provided, further, that Allergan shall have no obligation to commercialize any
OTC Product under this Agreement.
5.2    Compliance with Applicable Law    . The Commercializing Party shall, and
shall cause its Affiliates to, comply with all Applicable Law with respect to
the commercialization of the Products in the applicable Field in the Territory.
5.3    Commercialization Reports.      With respect to each Product being
commercialized, at least once per Calendar Year, the Commercializing Party shall
provide the other Party with a written report describing in detail the
commercialization activities the

- 22 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



Commercializing Party has performed, or caused to be performed, with respect to
such Product since the preceding report (or since the Effective Date with
respect to the first such report). Upon the non-Commercializing Party’s request,
the Parties shall meet and discuss in good faith the subject matter of any such
report and the Commercializing Party shall consider in good faith the
non-Commercializing Party’s comments with respect thereto.
5.4    Sales and Distribution    . The Commercializing Party shall be solely
responsible for invoicing and booking sales, establishing all terms of sale
(including pricing and discounts) and warehousing and distributing each Product
being commercialized in the applicable Field in the Territory and shall perform
all related services, in each case, in a manner consistent with the terms and
conditions of this Agreement. The Commercializing Party shall be solely
responsible for handling all returns, recalls and withdrawals, order processing,
invoicing and collection, distribution and inventory and receivables with
respect to each Product being commercialized in the applicable Field in the
Territory.
5.5    Markings    . To the extent required by Applicable Law or requested by
Allergan (if Allergan is the non-Commercializing Party), the promotional
materials, packaging and Product Labeling for each Licensed Product being
commercialized by NexMed (if NexMed is the Commercializing Party) or any of its
Affiliates in connection with such Licensed Product in the applicable Field in
the Territory shall contain the Allergan Corporate Names; provided, for clarity,
that in no event shall NexMed use the Allergan Corporate Names with respect to
the promotional materials, packaging and Product Labeling for such Licensed
Product, unless and only to the extent required by Applicable Law or otherwise
requested by Allergan. The manner in which the Allergan Corporate Names are to
be presented on promotional materials, packaging and Product Labeling for each
Licensed Product being commercialized in the applicable Field in the Territory
shall be subject to (a) prior review and approval by Allergan, such approval not
to be unreasonably conditioned, withheld or delayed and (b) Section 2.6.
ARTICLE 6
ALLERGAN OPTION
6.1    Option    . Subject to the terms and conditions hereof, NexMed hereby
grants to Allergan an option to obtain the exclusive right to Exploit the
Products in the applicable Field in the Territory pursuant to the terms and
conditions of this Agreement (the “Option”).
6.2    Safety Data Exchange Agreement.      If Allergan exercises its Option
pursuant to Section 6.3.2 (including payment therefor), the Parties shall
execute an amendment to this Agreement stating that the Parties shall enter into
a Safety Data Exchange Agreement (“SDEA”) to establish the roles and
responsibilities of the Parties for exchanging safety data related to the
Products.  The SDEA shall include all terms necessary to allow the Parties to
maintain compliance with all laws applicable to pharmacovigilance requirements
for the clinical development and marketing of the Products in the Territory.  In
the event that the Parties delegate obligations with respect to
pharmacovigilance to a Third Party, they shall ensure that such Third Party is
included in the SDEA as a contracting party.  Allergan will be responsible for
the reporting of adverse events in the Territory to the appropriate Regulatory
Authority. NexMed

- 23 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



shall retain control of and shall maintain a global safety database for the
Licensed Products and Allergan shall have a right of access to such global
safety database.
6.3    Notice; Exercise; HSR    .
6.3.1    Notice. Within ten (10) Business Days after an NDA has been Filed for
the first Licensed Product for use in the applicable Field, NexMed shall notify
Allergan that such NDA has been Filed and deliver the Option Data Package with
respect to the Licensed Products to Allergan. Within five (5) Business Days
after the FDA has approved an NDA with respect to any Licensed Product for use
in the applicable Field, NexMed shall notify Allergan that such NDA has been
approved and provide Allergan a copy of such approved NDA. In addition to the
information included in the Option Data Package with respect to the Licensed
Products, NexMed shall promptly make available to Allergan such other material
information relating to the Licensed Products as Allergan may reasonably request
in order to make an informed decision regarding the exercise of its Option with
respect to the Licensed Products.
6.3.2    Exercise.
(a)    Subject to Section 6.3.2(b), in order to exercise its Option with respect
to the Products, Allergan must deliver to NexMed written notice of its exercise
of such Option (such notice, an “Option Exercise Notice”) during the period
beginning on the date the FDA approves an NDA for the first Licensed Product for
use in the applicable Field and ending [***] ([***]) days after the later of
such date and the date Allergan receives the complete Option Data Package for
the Licensed Products (and such other information that Allergan may reasonably
request pursuant to Section 6.3.1 (the “Option Period”)).
(b)    For clarity, if Allergan exercises its Option with respect to the first
Licensed Product during the Option Period, Allergan shall (a) have been deemed
to have exercised its Option with respect to all Licensed Products and (b) have
rights to commercialize all Products under this Agreement. In the event that
Allergan does not exercise its Option with respect to the first Licensed Product
during the Option Period with respect thereto, the Option under Section 6.3.2
shall immediately terminate.
6.3.3    HSR. If Allergan determines that any notifications are required under
the HSR Act with respect to Allergan’s exercise of its Option with respect to
the Products, then it shall so notify NexMed thereof at any time during the
period commencing on the first day of the Option Period for such Product and
ending on the date, if any, Allergan delivers the Option Exercise Notice with
respect to such Product to NexMed during such Option Period (notice of any such
required notifications, an “HSR Notice”). If Allergan delivers NexMed an HSR
Notice with respect to Allergan’s exercise of its Option with respect to the
Products, then each Party shall, as promptly as practicable after the date
Allergan delivers such HSR Notice to NexMed, file or cause to be filed with the
U.S. Federal Trade Commission and the U.S. Department of Justice any
notifications required to be filed under the HSR Act with respect to Allergan’s
exercise of its Option with respect to the applicable Product (the “HSR
Filing”); provided that each Party shall make its HSR Filing within ten (10)
Business Days after the date Allergan delivers such HSR Notice to NexMed. Each
Party shall use its reasonable best efforts to respond

- 24 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



promptly to any requests for additional information made by such agencies, and
to cause the waiting period (and any extension thereof) under the HSR Act to
terminate or expire at the earliest possible date after the date of filing. Each
Party is responsible for its own filing fees and for the costs and expenses of
its own legal and other advice in preparing and conducting any HSR Filing and
the Parties shall split the filings fees with respect to any HSR Filing 50/50.
6.4    Effect of Option Exercise    . With respect to the Optioned Products,
subject to the other terms and conditions of this Agreement, and effective upon
receipt by NexMed of payment pursuant to Section 8.2.2 with respect to the
Optioned Products:
6.4.1    All licenses granted by Allergan in Section 2.1 shall terminate, except
that NexMed shall retain a non-exclusive license solely to perform its
Development and regulatory rights or obligations with respect to Products that
have not yet received Regulatory Approval in the applicable Field in the
Territory. NexMed shall no longer have any rights or obligations under ARTICLE 5
with respect to Optioned Products.
6.4.2    NexMed hereby grants to Allergan an exclusive (including with regard to
NexMed and its Affiliates) license (or sublicense) with the right to grant
sublicenses through multiple tiers under the NexMed Patents, the NexMed Know-How
and NexMed’s interest in the Joint Know-How and Joint Patents to Exploit the
Optioned Products in the applicable Field in the Territory, except that NexMed
shall retain the non-exclusive right to perform its Development and regulatory
rights or obligations with respect to Products that have not yet received
Regulatory Approval in the applicable Field in the Territory.
6.4.3    Unless otherwise agreed by the Parties, NexMed hereby assigns to
Allergan all of NexMed’s right, title, and interest in and to (a) the Product
Trademark, (including any variations or derivatives thereof) and all other
Trademarks, including any trade dress rights, that are used or held for use, or
that are intended for use, with any of the Optioned Products, together with all
federal, state and common law rights therein and thereto, all registrations and
applications thereof, and all goodwill associated with any of the foregoing in
the Territory, and (b) all existing Regulatory Documentation with respect to the
Optioned Products, including the Existing IND, the Existing NDA and any other
Regulatory Documentation assigned by Allergan to NexMed pursuant to Section 2.8,
and Allergan hereby grants NexMed a non-exclusive right of reference with
respect to such Regulatory Documentation solely to enable NexMed to perform its
obligations, or exercise its rights, under this Agreement with respect to the
Optioned Products in the applicable Field in the Territory.
6.4.4    As between the parties, Allergan shall have all rights, title and
interest in the Territory to use, seek to register, register, protect, defend,
maintain and enforce in the Territory any Trademarks that correspond to any
Trademarks, including any trade dress rights and any variations and derivatives
thereof, that are owned or controlled by NexMed outside the Territory and that
are used or held for use or that are intended for use with any of the Products
outside the Territory.
6.4.5    NexMed shall use Commercially Reasonable Efforts to disclose and make
available to Allergan the Regulatory Documentation with respect to the Optioned

- 25 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



Products within five (5) Business Days after the Exercise Effective Date with
respect to such Optioned Products and thereafter, when and as such Regulatory
Documentation becomes available.
6.4.6    Promptly following the Exercise Effective Date with respect to the
Optioned Products, the Parties shall enter into an agreement to ensure a smooth
and orderly transition of the Exploitation of each Optioned Product to Allergan
or its designee, as well as an agreement governing the Parties’ respective
rights and responsibilities with respect to the coordination of safety-related
regulatory obligations, including the reporting of adverse events and other
safety or quality data with respect to the Products. Each such agreement shall
set forth terms and conditions with respect to such activities that are
reasonable and customary in the industry for agreements of that nature.
6.4.7    Without limiting NexMed’s obligations under ARTICLE 4 with respect to
Optioned Products for which it has not yet obtained Regulatory Approval or under
ARTICLE 7 with respect to the Manufacture of the Optioned Products by NexMed,
Allergan shall have the right to obtain and maintain all Regulatory Approvals
and other submissions, and to conduct communications with the Regulatory
Authorities, with respect to the Optioned Products in the applicable Field in
the Territory. Unless otherwise agreed by the Parties, all Regulatory Approvals
relating to the Optioned Products in the applicable Field in the Territory
(other than Regulatory Approvals and related communications with respect to the
Manufacture of the Optioned Products by NexMed) shall be owned by, and shall be
the sole property and held in the name of, Allergan or its designated Affiliate.
NexMed shall be responsible for obtaining and maintaining all Regulatory
Approvals, making all submissions, and conducting all communications with the
Regulatory Authorities with respect to its Manufacture of an Optioned Product.
6.4.8    Unless otherwise agreed by the Parties, NexMed shall assign (or cause
its Affiliates to assign) to Allergan all NexMed Product Agreements relating to
the Optioned Product, unless, with respect to any such NexMed Product Agreement,
such NexMed Product Agreement expressly prohibits such assignment or relates to
Products other than the Optioned Products or relates to countries inside and
outside the Territory, in which case NexMed shall cooperate with Allergan in all
reasonable respects to secure the consent of the applicable Third Party to such
assignment or to bifurcate such agreement, and if any such consent cannot be
obtained with respect to the NexMed Product Agreement or such agreement cannot
be bifurcated, NexMed shall obtain for Allergan substantially all of the
practical benefit and burden under such NexMed Product Agreement, including by
(i) entering into appropriate and reasonable alternative arrangements on terms
mutually agreeable to Allergan and NexMed and (ii) subject to the consent and
control of Allergan, enforcing, at Allergan’s cost and expense and for the
account of Allergan, any and all rights of NexMed against the other party
thereto arising out of the breach or cancellation thereof by such other party or
otherwise.
6.4.9    Any further commercialization of the Optioned Products shall be subject
to the terms of ARTICLE 5.

- 26 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



6.4.10    Allergan shall be solely responsible for invoicing and booking sales,
establishing all terms of sale (including pricing and discounts) and warehousing
and distributing the Optioned Product in the applicable Field in the Territory
and shall perform all related services, in each case, in a manner consistent
with the terms and conditions of this Agreement. Allergan shall be solely
responsible for handling all returns, recalls and withdrawals, order processing,
invoicing and collection, distribution and inventory and receivables with
respect to such Optioned Product in the applicable Field in the Territory.
6.4.11    Allergan may subcontract any of the Exploitation of any Optioned
Product in the applicable Field in the Territory; provided, that with respect to
any such approved subcontracting (a) Allergan shall oversee the performance by
its subcontractors of the subcontracted activities in a manner that would be
reasonably expected to result in their timely and successful completion and
shall remain responsible for the performance of such activities in accordance
with this Agreement and (b) any agreement pursuant to which NexMed engages a
subcontractor must (i) be consistent with this Agreement and (ii) without
limiting the foregoing clause (i), contain terms obligating such subcontractor
to comply with confidentiality provisions that are at least as restrictive as
those set forth in ARTICLE 10.
6.4.12    The applicable [***] Milestone Payment and royalties with respect to
such Optioned Product shall become payable by Allergan to NexMed pursuant to
Section 8.2.2 and Section 8.3, as applicable.
6.4.13    NexMed shall duly execute and deliver or cause to be duly executed and
delivered, such further instruments and do and cause to be done such further
acts and things, including the filing of such assignments, agreements, documents
and instruments, as Allergan may reasonably request to transfer the Products to
Allergan as contemplated by this Agreement.
ARTICLE 7
MANUFACTURE AND SUPPLY
7.1    In General    . The Commercializing Party shall be responsible for the
Manufacture of the Products (for clarity, excluding any Authorized Generic
Version of any Licensed Product, which shall be Manufactured solely by NexMed);
provided, that if Allergan is the Commercializing Party, NexMed shall for a
period not to exceed [***] ([***]) months (or such longer period as may be
reasonably required for Allergan to establish and qualify an alternative source)
supply to Allergan the Optioned Products and/or the Authorized Generic Version
of the Optioned Products at its cost plus [***] percent ([***]%). During this
[***] ([***]) month period (or such longer period as may be reasonably
required), NexMed shall use Commercially Reasonable Efforts to introduce
Allergan to its supplier and arrange for Allergan to receive its supply of the
Optioned Products directly from such supplier under the same terms as those
previously negotiated by NexMed. If Allergan exercises its right to AG Launch an
Authorized Generic Version of a Product pursuant to Section 2.10.1 while NexMed
is the Commercializing Party, NexMed shall supply such Authorized Generic
Version to Allergan at its cost plus [***] percent ([***]%). For clarity,
Allergan shall have no right to receive supply of

- 27 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



Product (including any Authorized Generic Version) intended for Exploitation
outside the Territory or outside the Field.
7.2    Supply Agreement.      As soon as reasonably practicable after the
Effective Date, the Parties shall enter into a supply agreement reflecting the
terms and conditions set forth in the Supply Term Sheet (the “Supply Agreement”)
and such additional terms as are agreed by the Parties in good faith, which, for
clarity, shall supplement and shall not materially expand, limit or change the
terms and conditions set forth in the Supply Term Sheet; provided, that (a)
NexMed’s supply obligations under this ARTICLE 7 shall not be contingent on the
preparation and execution of the Supply Agreement between the Parties and (b) if
the Parties are unable to agree upon the terms and conditions of the Supply
Agreement, then NexMed shall fulfill its supply obligations based on the terms
and conditions of the Supply Term Sheet.
ARTICLE 8
PAYMENTS
8.1    Upfront Payment    . No later than ten (10) Business Days after the
Effective Date, NexMed shall pay Allergan an upfront amount equal to $1,000,000.
Such payment shall be non-refundable and non-creditable against any other
payments due hereunder.
8.2    Milestones    .
8.2.1    Regulatory Milestone. NexMed shall pay Allergan the following
non-refundable, non-creditable milestone payment within ten (10) Business Days
after the achievement of the Milestone Event with respect to the first Licensed
Product to achieve such Milestone Event:


Milestone Event
Payment
[***]
$1,500,000



8.2.2    [***] Milestones. If Allergan exercises its Option pursuant to Section
6.3.2 with respect to the Products, Allergan shall pay to NexMed the
non-refundable, non-creditable amount set forth below with respect to such
Product (each, an “[***] Milestone Payment”) within ten (10) Business Days after
the later of: (a) the achievement of the corresponding Milestone Event with
respect to such Product, (b) Allergan’s exercise of its Option with respect to
such Product, and (c) if Allergan delivers an HSR Notice to NexMed pursuant to
Section 6.3.3 with respect to Allergan’s exercise of its Option with respect to
such Product, the expiration or earlier termination of the waiting period (or
any extension thereof) under the HSR Act with respect thereto:



- 28 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



Milestone Event
[***] Milestone Payment
[***] (the “[***] Milestone”)
$[***]
[***] (the “[***] Milestone”)
$[***]



For clarity, if Allergan delivers an HSR Notice and Allergan is unable to
proceed with exercising the Option due to restrictions under the HSR Act, then
Allergan shall not be obligated to pay NexMed either the [***] Milestone or the
[***] Milestone.
8.2.3    Determination that Milestone Event Has Occurred. The Paying Party shall
notify the Payee Party promptly of the achievement of each Milestone Event. In
the event that, notwithstanding the fact that the Paying Party has not provided
the Payee Party such a notice, the Payee Party believes that any such Milestone
Event has been achieved, it shall so notify the Paying Party in writing and the
Parties shall promptly meet and discuss in good faith whether such Milestone
Event has been achieved. Any dispute under this Section 8.2.3 regarding whether
or not a Milestone Event has been achieved shall be subject to resolution in
accordance with Section 14.5.
8.2.4    Each payment in this Section 8.2 shall be payable only upon the first
achievement of such milestone and no amounts shall be due for subsequent or
repeated achievements of such milestone.
8.2.5    For clarity, no payment shall be due under this Section 8.2 with
respect to any Authorized Generic Version of a Licensed Product.
8.3    Royalties    .
8.3.1    Licensed Product Royalties. During the applicable Royalty Term with
respect to each Licensed Product, NexMed shall pay Allergan a royalty of twenty
percent (20%) on Net Sales of such Licensed Product in the Territory.
8.3.2    Optioned Product Royalties. If Allergan exercises its Option pursuant
to Section 6.3.2 with respect to the Products, then during the applicable
Royalty Term with respect to each Optioned Product, Allergan shall pay NexMed a
royalty of [***] percent ([***]%) on Net Sales of such Optioned Product in the
Territory. For clarity, no payments shall be due under this Section 8.3.2 with
respect to Authorized Generic Versions of a Product.
8.3.3    Authorized Generic and Optioned Product Payments. During the applicable
Authorized Generic Term with respect to a Product, Allergan shall pay NexMed
[***] percent ([***]%) of Net Profits for any Authorized Generic Version of such
Product in the Territory. For clarity, no payment shall be due under this
Section 8.3.3 with respect to an Optioned Product.
8.3.4    Generic Entry. Notwithstanding the foregoing, if at any time sales of
Generic Products and Authorized Generic Versions of a Product have achieved
[***]

- 29 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



percent ([***]%) market penetration (based on unit volume of such Product and
such Generic Products and Authorized Generic Versions as reported by IMS in a
Calendar Quarter), then any payments owed with respect to such Product pursuant
to this Section 8.3 will be reduced by [***] percent ([***]%) for the remainder
of the applicable Royalty Term, such reduction to be prorated appropriately for
the then-current Calendar Quarter.
8.3.5    Blended Royalty.
(a)    NexMed acknowledges that (i) the Allergan Know-How and the Technology
included in the Existing IND and Existing NDA assigned by Allergan to NexMed
pursuant to Section 2.8 are proprietary and valuable and that without the
Allergan Know-How and such Technology, NexMed would not be able to obtain and
maintain Regulatory Approvals with respect to the Licensed Products in the
applicable Fields in the Territory, (ii) the Existing IND and Existing NDA will
allow NexMed to obtain and maintain the Regulatory Exclusivity Period with
respect to each of the Licensed Products in the applicable Field in the
Territory, (iii) access to the Allergan Know-How and the rights with respect to
the Existing IND and Existing NDA have provided NexMed with a competitive
advantage in the marketplace beyond the exclusivity afforded by the Allergan
Patents and the applicable Regulatory Exclusivity Periods, and (iv) the
royalties set forth in Section 8.3.1, are, in part, intended to compensate
Allergan for such exclusivity and such competitive advantage. The Parties agree
that the royalty rates set forth in Section 8.3.1 reflect an efficient and
reasonable blended allocation of the value provided by Allergan to NexMed.
(b)    Allergan acknowledges that (i) the NexMed Know-How and the Technology
included in the Regulatory Documentation to be assigned by NexMed to Allergan
pursuant to Section 6.4.3 are proprietary and valuable and that without the
NexMed Know-How and such Technology, Allergan would not be able to maintain
Regulatory Approvals with respect to each of the Optioned Products in the
applicable Field in the Territory, (ii) such Regulatory Approvals will allow
Allergan to obtain and maintain the Regulatory Exclusivity Period with respect
to the Optioned Products in the applicable Fields in the Territory, (iii) access
to the NexMed Know-How and the rights with respect to such Regulatory
Documentation will provide Allergan with a competitive advantage in the
marketplace beyond the exclusivity afforded by the NexMed Patents and the
applicable Regulatory Exclusivity Periods, and (iv) the royalties set forth in
Section 8.3.2, are, in part, intended to compensate NexMed for such exclusivity
and such competitive advantage. The Parties agree that the royalty rates set
forth in Section 8.3.2 reflect an efficient and reasonable blended allocation of
the value provided by NexMed to Allergan.
8.3.6    Payment Dates and Reports. With respect to each Product, royalty
payments and Net Profit payments, if applicable, with respect to such Product
shall be made by the Paying Party with respect thereto within forty five (45)
days after the end of each Calendar Quarter commencing with the Calendar Quarter
in which the first day of the Royalty Term or Authorized Generics Term, as
applicable, for such Product occurs. The Paying Party shall also provide to the
Payee Party, at the same time each such payment is made, a report showing: (a)
the Net Sales of such Product in the Territory for the applicable period; (b)
the

- 30 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



basis for any deductions from Invoiced Sales to determine Net Sales; (c) with
respect to royalty payments, a calculation of the amount of royalty due to the
Payee Party; and (d) with respect to Net Profit payments, a calculation of the
amount of Net Profits due to NexMed.
8.4    Mode of Payment    . All payments to the Payee Party under this Agreement
shall be made by deposit of Dollars in the requisite amount to such bank account
as the Payee Party may from time to time designate by written notice to the
Paying Party.
8.5    Taxes.     Any Payment payable by the Paying Party to the Payee Party
pursuant to this Agreement shall be paid free and clear of any and all taxes,
duties, levies, imposts, assessments, deductions, fees, and other similar
charges (“Taxes”). Except as provided in this Section 8.5, each Party is
responsible for its own Taxes imposed on or measured by net income or overall
gross income (including branch profits), gross receipts, capital, ability or
right to do business, property, and franchise or similar taxes pursuant to
Applicable Law. If any Applicable Law requires the deduction or withholding of
any Tax from any Payment, then the Paying Party shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant governmental entity in accordance with Applicable Law;
provided, however, if any Applicable Law requires the deduction or withholding
of any Tax from any Payment, the Paying Party shall increase the Payment as
necessary so that after such liability, deduction or withholding has been made,
the relevant Payee Party receives the amount it would have received had no such
deduction or withholding been required or made. If the Payee Party is entitled
under any applicable tax treaty to a reduction of rate of, or the elimination
of, applicable withholding Tax, it may deliver to the Paying Party or the
appropriate governmental entity (with the assistance of the Paying Party to the
extent that this is reasonably required and is expressly requested in writing)
the prescribed forms necessary to reduce the applicable rate of withholding or
to relieve the Paying Party of its obligation to withhold such Tax, and the
Paying Party shall apply the reduced rate of withholding, or dispense with
withholding, as the case may be; provided, that the Paying Party has received
evidence, in a form satisfactory to the Paying Party, of the Payee Party’s
delivery of all applicable forms (and, if necessary, its receipt of appropriate
governmental authorization) at least ten (10) days prior to the date that the
applicable Payment is due. If, in accordance with the foregoing, the Paying
Party withholds any amount, it shall make timely payment to the proper
governmental entity of the withheld amount and send to the Payee party proof of
such payment within ten (10) days following such payment. The Parties shall
reasonably cooperate to minimize any such withholding Taxes. If either Party
assigns this Agreement to an Affiliate or Third Party pursuant to Section 14.2
and, as a result of such assignment, payments made hereunder are subject to
additional withholding Tax after any minimization due to exemptions or
reductions as permitted by Applicable Law (e.g., applicable tax treaties), such
assigning Party shall be responsible for the resulting additional withholding
Taxes; provided, however, that if the non-assigning Party derives a Tax benefit
(including through the use of foreign Tax credit) determined on a with and
without basis as a result of such additional withholding, then the non-assigning
Party shall promptly reimburse the assigning Party for the amount of such
benefit; provided, further, that the non-assigning Party shall take all
commercially reasonable actions necessary to obtain any Tax reductions,
exemptions, minimization, or benefit (including through the use of foreign Tax

- 31 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



credit) with respect to such additional withholding Taxes and to defend such
benefit in a Tax audit.
8.6    Interest on Late Payments    . If any Payment due to the Payee Party
under this Agreement is not paid when due, then the Paying Party shall pay
interest thereon and on any unpaid accrued interest (before and after any
judgment) at an annual rate (but with interest accruing on a daily basis) of
three hundred (300) basis points above LIBOR, such interest to run from the date
upon which payment of such amount became due until payment thereof in full
together with such accrued interest.
8.7    Financial Records    . The Paying Party shall, and shall cause its
Affiliates and its and their respective Sublicensees to, keep complete and
accurate books and records pertaining to the sale, delivery and use of each
applicable Product, including books and records of Invoiced Sales (including any
deductions therefrom) and Net Sales of such Product in the applicable Field in
the Territory. The Paying Party shall, and shall cause its Affiliates and its
and their respective Sublicensees to, retain such books and records, until the
later of three (3) years after the end of the period to which such books and
records pertain and the expiration of the applicable tax statute of limitations
(or any extensions thereof), or for such longer period as may be required by
Applicable Law.
8.8    Audit    . At the request of the Payee Party, the Paying Party shall, and
shall cause its Affiliates and its and their respective Sublicensees to, permit
an independent certified public accountant retained by the Payee Party, at
reasonable times and upon reasonable notice, to audit the books and records
maintained pursuant to Section 8.7. Such audits may not (a) be conducted for any
Calendar Quarter more than three (3) years after the end of the calendar year in
which such Calendar Quarter occurs, (b) be conducted more than once in any
twelve (12)-month period (unless a previous audit during such twelve (12)-month
period revealed an underpayment with respect to such period or the Paying Party
restates or revises such books and records for such twelve (12)-month period) or
(c) be repeated for any Calendar Quarter. Except as provided below, the cost and
expense of any audit shall be borne by the Payee Party, unless the audit reveals
a variance of more than five percent (5%) from the reported amounts, in which
case the Paying Party shall bear the cost and expense of the audit. Unless
disputed pursuant to Section 8.9, if such audit concludes that additional
payments were owed or that excess payments were made during such period, the
Paying Party shall pay the additional amounts, with interest from the date
originally due as provided in Section 8.6, or the Payee Party shall reimburse
such excess payments, in either case, within thirty (30) days after the date on
which such audit is completed and the conclusions thereof are notified to the
Parties.
8.9    Audit Dispute    . In the event of a dispute over the results of any
audit conducted pursuant to Section 8.8, the Parties shall work in good faith to
resolve such dispute. If the Parties are unable to reach a mutually acceptable
resolution of any such dispute within ten (10) days, either Party shall have the
right to submit the dispute for arbitration to a certified public accounting
firm selected by each Party’s certified public accountants or to such other
Person as the Parties shall mutually agree (the “Accountant”). The decision of
the Accountant shall be final and the costs and expenses of such arbitration as
well as the initial audit shall be

- 32 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



borne between the Parties in such manner as the Accountant shall determine. Not
later than thirty (30) days after such decision and in accordance with such
decision, the Paying Party shall pay the additional royalties, with interest
from the date originally due as provided in Section 8.6 or the Payee Party shall
reimburse such excess payments, as applicable.
8.10    Confidentiality    . The Parties shall treat all information subject to
review under this ARTICLE 8 in accordance with the confidentiality provisions of
ARTICLE 10 and the Parties shall cause the independent public accountant
retained by such Party pursuant to Section 8.9 or the Accountant, as applicable,
to enter into a reasonably acceptable confidentiality agreement that includes an
obligation to retain all such financial information in confidence.
ARTICLE 9
INTELLECTUAL PROPERTY
9.1    Ownership of Intellectual Property    .
9.1.1    Ownership of Technology. Subject to the licenses granted under Section
2.1, Section 6.4.2, or Section 13.2.1, as applicable, as between the Parties,
each Party shall own and retain all right, title and interest in and to any and
all: (a) Technology and inventions that are conceived, discovered, developed or
otherwise made by or on behalf of such Party, any of its Affiliates or any of
its or their respective (sub)licensees under or in connection with this
Agreement, whether or not patented or patentable, and any and all Patents and
other intellectual property rights with respect thereto, except to the extent
that any such Technology or any Patent or intellectual property rights with
respect thereto, is Joint Know-How or Joint Patents, and (b) other Technology
and inventions, Patents and other intellectual property rights that are owned or
otherwise Controlled by such Party, or any of its Affiliates or any of its or
their respective (sub)licensees.
9.1.2    Ownership and Use of Joint Patents and Joint Know-How. As between the
Parties, the Parties shall each own an equal, undivided interest in any and all
(a) Technology and inventions that are conceived, discovered, developed or
otherwise made jointly by or on behalf of NexMed, any of its Affiliates or any
of its or their respective (sub)licensees, on the one hand, and Allergan, any of
its Affiliates or any of its or their respective (sub)licensees, on the other
hand, in connection with the work conducted under or in connection with this
Agreement, whether or not patented or patentable (the “Joint Know-How”), and (b)
Patents and other intellectual property rights with respect to the Technology
and inventions described in the foregoing clause (a) (the “Joint Patents”). Each
Party shall promptly disclose to the other Party in writing, and shall cause its
Affiliates and its and their respective (sub)licensees to so disclose, the
conception, discovery, development or making of any Joint Know-How or Joint
Patents. Subject to the license grants set forth in Section 2.1, Section 6.4.2,
or Section 13.2.1, as applicable, each Party and its Affiliates shall have the
right to use and otherwise exploit any Joint Know-How or Joint Patents for any
purpose in the Territory in any manner and for any purpose outside of this
Agreement without any duty to share profits with, or provide an accounting to,
the other Party with respect to such use and exploitation.

- 33 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



9.1.3    United States Law. The determination of whether Technology and
inventions are conceived, discovered, developed, or otherwise made by a Party or
any of its Affiliates or its or their respective (sub)licensees for the purpose
of allocating proprietary rights (including Patent, copyright or other
intellectual property rights) therein, shall, for purposes of this Agreement, be
made in accordance with Applicable Law in the United States as such law exists
as of the Effective Date irrespective of where such conception, discovery,
development or making occurs. Each Party shall, without additional compensation,
cooperate to make any necessary assignments to fully effect the ownership
provided for in Section 9.1.1 or Section 9.1.2, as applicable.
9.1.4    Ownership of Allergan Corporate Names. Subject to the licenses granted
in Section 2.1, as between the Parties, Allergan shall retain all right, title
and interest in and to the Allergan Corporate Names.
9.2    Prosecution and Maintenance of Patents    .
9.2.1    Allergan-Managed Patents in the Territory. Allergan shall maintain
(including with respect to related interference, derivation, re-issuance,
re-examination, opposition and other post-grant proceedings) the
Allergan-Managed Patents in the Territory at its sole cost and expense.
9.2.2    NexMed-Managed Patents in the Territory. NexMed shall prepare, file,
prosecute and maintain (including with respect to related interference,
derivation, re-issuance, re-examination, opposition and other post-grant
proceedings) the NexMed-Managed Patents in the Territory at its sole cost and
expense.
9.2.3    Cooperation. The Party that has the right to prepare, file, prosecute
and maintain the Allergan-Managed Patents or the NexMed-Managed Patents, as
applicable (the “Prosecuting Party”) shall keep the other Party (the
“Non-Prosecuting Party”) informed of all steps to be taken in the preparation
and prosecution of all applications filed by it pursuant to Section 9.2.1 or
Section 9.2.2, as applicable and shall furnish the Non-Prosecuting Party with
copies of such applications for Patents, amendments thereto and other related
correspondence to and from patent offices, and, to the extent reasonably
practicable, permit the Non-Prosecuting Party an opportunity to offer its
comments thereon before making a submission to a patent office and the
Prosecuting Party shall consider in good faith the Non-Prosecuting Party’s
comments. The Non-Prosecuting Party shall offer its comments, if any, promptly.
The Non-Prosecuting Party shall assist the Prosecuting Party at the reasonable
request of the Prosecuting Party from time to time in connection with its
activities set forth in Section 9.2.1 or Section 9.2.2, as applicable.
9.2.4    Patent Listings. Notwithstanding Section 9.2.3, NexMed shall not list
any Patent in the FDA’s Orange Book without the prior written consent of
Allergan (such consent not to be unreasonably conditioned, withheld or delayed),
irrespective of whether Allergan has exercised its Option pursuant to Section
6.3.2.

- 34 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



9.2.5    Common Ownership Under Joint Research Agreements. Notwithstanding
anything to the contrary in this ARTICLE 9, neither Party shall have the right
to make an election under 35 U.S.C. 102(c) when exercising its rights under this
ARTICLE 9 without the prior written consent of the other Party. With respect to
any such permitted election, the Parties shall coordinate their activities with
respect to any submissions, filings, or other activities in support thereof. The
Parties acknowledge and agree that this Agreement is a “joint research
agreement” as defined in 35 U.S.C. 100(h).
9.3    Enforcement of Patents    .
9.3.1    Notice. If either Party becomes aware of (a) any suspected infringement
of any Allergan Patent, NexMed Patent or Joint Patent in the Territory or (b)
any certification filed under the Hatch-Waxman Act claiming that any Allergan
Patent, NexMed Patent or Joint Patent is invalid or unenforceable or claiming
that no Allergan Patents, NexMed Patents or Joint Patents would be infringed by
the making, use, offer for sale, sale or import of a product for which an
application under the Hatch-Waxman Act is filed (each of clauses (a) and (b), an
“Infringement”), such Party shall promptly notify the other Party and provide it
with all details of such Infringement of which it is aware (each, an
“Infringement Notice”); provided, that each Party shall give the other Party an
Infringement Notice not later than three (3) Business Days after it becomes
aware of any Infringement described in clause (b) above.
9.3.2    Enforcement. The Enforcing Party shall have the first right, but not
the obligation, through counsel reasonably acceptable to the other Party, to
initiate an infringement action with respect to any Infringement of any Allergan
Patent, NexMed Patent or Joint Patent at its sole cost and expense. If the
Enforcing Party does not initiate such an infringement action within ninety (90)
days (or twenty five (25) days in the case of any Infringment described in
clause (b) of the definition thereof) of learning of an Infringement, or earlier
notifies the Non-Enforcing Party in writing of its intent not to so initiate an
action, then the Non-Enforcing Party shall have the right, but not the
obligation, to bring such an action; provided that, except with respect to any
Infringement described in clause (b) of the definition thereof, if the Enforcing
Party has commenced negotiations with an alleged infringer for discontinuance of
such Infringement within such ninety (90)-day period, the Enforcing Party shall
have an additional ninety (90) days to conclude its negotiations before the
Non-Enforcing Party may bring suit for such Infringement.
9.3.3    Settlement. The Party that initiates an infringement action with
respect to any Infringement of any Allergan Patent, NexMed Patent or Joint
Patent pursuant to Section 9.3.2 also shall have the right to control settlement
of such claim; provided, that (a) no settlement shall be entered into without
the prior consent of the other Party if such settlement would adversely affect
or diminish the rights and benefits of the other Party under this Agreement, or
impose any new obligations or adversely affect any obligations of the other
Party under this Agreement and (b) the initiating Party shall not be entitled to
settle any such claim by granting a license or covenant not to sue under or with
respect to the Patents or other intellectual property rights owned or otherwise
controlled by the other Party without the prior written consent of such Party,
such consent not to be unreasonably conditioned, withheld or delayed.

- 35 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



9.3.4    Cooperation. If a Party is entitled to and brings an infringement
action in accordance with this Section 9.3, the other Party shall cooperate
fully, including being joined as a party plaintiff in such action, providing
access to relevant documents and other evidence and making its employees
available at reasonable business hours. If a Party pursues an action against
such alleged Infringement, it shall consider in good faith any comments from the
other Party and shall keep the other Party reasonably informed of any steps
taken to preclude such Infringement.
9.3.5    Costs and Recovery. Each Party shall bear its own costs and expenses
relating to any Infringement action commenced pursuant to this Section 9.3. Any
damages or other amounts collected shall be first allocated to reimburse the
Parties for their costs and expenses in making such recovery (which amounts
shall be allocated pro rata if insufficient to cover the totality of such costs
and expenses). Any remainder after such reimbursement is made shall be retained
by the Party pursuing such Infringement action, and if such Party is the
Enforcing Party, then such remainder shall be deemed Net Sales and be subject to
the royalty obligations in Section 8.3.1 or Section 8.3.2, as applicable.
9.4    Infringement Claims by Third Parties    .
9.4.1    Defense of Third Party Claims. If a Third Party asserts that a Patent
or other intellectual property right owned or otherwise controlled by it is
infringed by the Exploitation of a Product in the applicable Field in the
Territory, the Party first made aware of such a claim shall promptly provide the
other Party written notice of such claim along with the related facts in
reasonable detail. NexMed shall have the first right, but not the obligation, to
control the defense of any such claim with respect to a Licensed Product and
Allergan shall have the first right, but not the obligation, to control the
defense of any such claim with respect to an Optioned Product. If the Party with
the first right to control the defense of a claim fails to assume control of the
defense of such claim within ninety (90) days after receiving notice thereof
from, or giving notice thereof to, the other Party pursuant to the first
sentence of this Section 9.4.1, then the other Party shall have the right, but
not the obligation, to defend against such claim. Notwithstanding the foregoing,
the Party controlling such defense (the “Controlling Party”) shall not be
entitled to assert a claim or counterclaim against such Third Party based on the
Patents or other intellectual property rights for which it is not the Enforcing
Party without the prior written consent of the Enforcing Party, such consent not
to be unreasonably conditioned, withheld or delayed. The Non-Controlling Party
shall cooperate with the Controlling Party, at the Controlling Party’s
reasonable request, cost and expense, in any such defense and shall have the
right, at its own expense, to be represented separately by counsel of its own
choice in any such proceeding.
9.4.2    Settlement of Third Party Claims. The Controlling Party with respect to
a particular claim pursuant to Section 9.4.1 also shall have the right to
control settlement of such claim; provided, that (a) no settlement shall be
entered into without the prior consent of the Non-Controlling Party if such
settlement would adversely affect or diminish the rights and benefits of the
Non-Controlling Party under this Agreement, or impose any new obligations or
adversely affect any obligations of the Non-Controlling Party under this

- 36 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



Agreement and (b) the Controlling Party shall not be entitled to settle any such
claim by granting a license or covenant not to sue under or with respect to the
Patents or other intellectual property rights for which it is not the Enforcing
Party without the prior written consent of the Enforcing Party, such consent not
to be unreasonably conditioned, withheld or delayed.
9.4.3    Allocation of Costs. All costs and expenses relating to any defense,
settlement and judgments in actions commenced pursuant to this Section 9.4 shall
be borne by the Enforcing Party.
9.5    Invalidity or Unenforceability Defenses or Actions    .
9.5.1    Third Party Defense or Counterclaim.
(a)    If a Third Party asserts, as a defense or as a counterclaim in any
infringement action under Section 9.3 or claim or counterclaim asserted under
Section 9.4, or in a declaratory judgment action or similar action or claim
filed by such Third Party, that any Allergan Patent, NexMed Patent or Joint
Patent is invalid or unenforceable, then the Party pursuing such infringement
action, or the Party first obtaining knowledge of such declaratory judgment
action, as the case may be, shall promptly give written notice to the other
Party.
(b)    The Enforcing Party shall have the first right, but not the obligation,
through counsel of its choosing, at its sole cost and expense, to defend against
such action or claim. If the Enforcing Party fails to accept control of the
defense of such a claim within ninety (90) days after receiving notice thereof
from, or giving notice thereof to, the Non-Enforcing Party pursuant to Section
9.5.1(a), the Non-Enforcing Party shall have the right, through counsel of its
choosing, at its sole cost and expense, to defend against such action or claim.
9.5.2    Assistance. Each Party shall assist and cooperate with the other Party
as such other Party may reasonably request from time to time, at its sole cost
and expense, in connection with its activities set forth in Section 9.5.1,
including by providing access to relevant documents and other evidence and
making its employees available at reasonable business hours; provided, that
neither Party shall be required to disclose legally privileged information
unless and until procedures reasonably acceptable to such Party are in place to
protect such privilege. In connection with any such defense or claim or
counterclaim, the Enforcing Party shall consider in good faith any comments from
the Non-Enforcing Party and shall keep the Non-Enforcing Party reasonably
informed of any steps taken, and shall provide copies of all documents filed, in
connection with such defense, claim or counterclaim. In connection with the
activities set forth in Section 9.5.1, each Party shall consult with the other
as to the strategy for the defense of the applicable Patents.
9.6    Product Trademark    .
9.6.1    Notice. Without limiting Section 9.4.1, each Party shall provide the
other Party prompt written notice of any actual or threatened infringement of
the Product Trademark in the Territory and of any actual or threatened claim
that the use of the Product

- 37 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



Trademark in the Territory violates the rights of any Third Party, in each case,
of which such Party becomes aware.
9.6.2    Maintenance and Prosecution of Product Trademark. Subject to Section
2.5, Section 6.4.3 and Section 13.2.1, NexMed shall own all right, title, and
interest to the Product Trademark in the Territory, and shall be responsible for
the registration, prosecution, and maintenance thereof. All costs and expenses
of registering, prosecuting, and maintaining the Product Trademarks shall be
borne solely by NexMed.
9.6.3    Enforcement of Product Trademarks. The Enforcing Party shall have the
right and responsibility for taking such action as the Enforcing Party, after
consultation with the Non-Enforcing Party, deems necessary against a Third Party
based on any alleged, threatened, or actual infringement, dilution,
misappropriation, or other violation of, or unfair trade practices or any other
like offense relating to, the Product Trademark by a Third Party in the
Territory. The Enforcing Party shall bear the costs and expenses relating to any
enforcement action commenced pursuant to this Section 9.6.3 and any settlements
and judgments with respect thereto, and shall retain any damages or other
amounts collected in connection therewith. In the event that the Enforcing Party
fails to assume responsibility for such enforcement, the Non-Enforcing Party
shall have the right and responsibility for such action, in which case the
Non-Enforcing Party shall bear all costs and expenses and shall retain any
damages or other amounts collected in connection therewith.
9.6.4    Third Party Claims. The Enforcing Party shall have the right and
responsibility for defending against any alleged, threatened, or actual claim by
a Third Party that the use or registration of the Product Trademark in the
Territory infringes, dilutes, misappropriates, or otherwise violates any
Trademark or other right of such Third Party or constitutes unfair trade
practices or any other like offense, or any other claims as may be brought by a
Third Party against a Party in connection with the use of the Product Trademark
with respect to a Product in the Territory. The Enforcing Party shall bear the
costs and expenses relating to any defense commenced pursuant to this Section
9.6.4 and any settlements and judgments with respect thereto, and shall retain
any damages or other amounts collected in connection therewith.
9.6.5    Cooperation. Each Party shall, and shall cause its Affiliates and its
and their respective Sublicensees to, cooperate fully with the other Party with
respect to any enforcement action or defense commenced pursuant to this Section
9.6; provided, that the Enforcing Party shall bear the costs and expenses
incurred by the Non-Enforcing Party in connection with such cooperation.
ARTICLE 10
CONFIDENTIALITY AND NON-DISCLOSURE
10.1    Confidential Information.      “Confidential Information” means any
information provided by one Party (the “Disclosing Party”) to the other Party
(the “Receiving Party”) (a) under or in connection with the Existing License
Agreement and (b) under or in connection with this Agreement, including any
information relating to the Compound or any

- 38 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



Product (including the Regulatory Documentation and Regulatory Approvals and any
information or data contained therein), any Exploitation of a Product in the
Territory or the scientific, regulatory or business affairs or other activities
of the Disclosing Party; provided, however, that, notwithstanding Article 3 of
the Existing License Agreement, any information relating to the Compound or any
Product or the Exploitation thereof (collectively, “Product Information”) shall,
irrespective of the Party that actually disclosed such Product Information, be
deemed Confidential Information of both Parties unless and until Allergan
exercises its Option pursuant to Section 6.3.2 with respect to a Product,
whereupon such Product Information with respect to such Product shall be deemed
the sole and exclusive Confidential Information of Allergan and Allergan shall
be the Disclosing Party and NexMed the Receiving Party with respect thereto.
Notwithstanding the foregoing, Confidential Information shall not include any
information that:
10.1.1    is or hereafter becomes part of the public domain by public use,
publication, general knowledge or the like through no wrongful act, fault or
negligence on the part of the Receiving Party in breach of this Agreement;
10.1.2    except with respect to Product Information (which shall not be subject
to this Section 10.1.2), can be demonstrated by documentation or other competent
proof to have been in the Receiving Party’s possession prior to disclosure by
the Disclosing Party without any obligation of confidentiality with respect to
such information;
10.1.3    is subsequently received by the Receiving Party from a Third Party who
is not bound by any obligation of confidentiality with respect to such
information; or
10.1.4    except with respect to Product Information (which shall not be subject
to this Section 10.1.4), can be demonstrated by documentation or other competent
evidence to have been independently developed by or for the Receiving Party
without use of the Disclosing Party’s Confidential Information.
Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of the Receiving Party merely
because the Confidential Information is embraced by more general information in
the public domain or in the possession of the Receiving Party. Further, any
combination of Confidential Information shall not be considered in the public
domain or in the possession of the Receiving Party merely because individual
elements of such Confidential Information are in the public domain or in the
possession of the Receiving Party unless the combination and its principles are
in the public domain or in the possession of the Receiving Party.
10.2    Confidentiality Obligations    . At all times during the Term and for a
period of ten (10) years following termination or expiration of this Agreement,
each Party shall, and shall cause its Affiliates, and its and their respective
officers, directors, employees and agents to, keep completely confidential and
not publish or otherwise disclose and not use, directly or indirectly, for any
purpose, any Confidential Information furnished or otherwise made known to it,
directly or indirectly, by the other Party, except to the extent such disclosure
or use is

- 39 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



expressly permitted by the terms of this Agreement or such use is necessary for
the performance of its obligations, or the exercise of its rights, under this
Agreement.
10.3    Permitted Disclosures    . Each Receiving Party may disclose
Confidential Information disclosed to it by the Disclosing Party to the extent
that such disclosure by the Receiving Party is:
(a)    made in response to a valid order of a court of competent jurisdiction or
other supra-national, federal, national, regional, state, provincial and local
governmental or regulatory body of competent jurisdiction (including any
Regulatory Authorities) or, if in the reasonable opinion of the Receiving
Party’s legal counsel, such disclosure is otherwise required by Applicable Law,
including by reason of filing with securities regulators; provided, however,
that the Receiving Party shall first have given notice to the Disclosing Party
and given the Disclosing Party a reasonable opportunity to quash such order or
to obtain a protective order or confidential treatment order requiring that the
Confidential Information and documents that are the subject of such order or are
required by Applicable Law to be disclosed, as applicable, be held in confidence
by such court or agency or, if disclosed, be used only for the purposes for
which the order was issued or the disclosure was required by Applicable Law, as
applicable; and provided, further, that the Confidential Information disclosed
in response to such court or governmental order shall be limited to that
information that is legally required to be disclosed in response to such court
or governmental order or by such Applicable Law;
(b)     made by the Receiving Party to a Regulatory Authority as required in
connection with any filing, application or request for Regulatory Approval;
provided, that reasonable measures shall be taken to obtain confidential
treatment of such information;
(c)    made by the Receiving Party as necessary to file or prosecute Patent
applications pursuant to Section 9.2.1 or Section 9.2.2, as applicable,
prosecute or defend litigation or otherwise establish rights or enforce
obligations under this Agreement; provided, that reasonable measures shall be
taken to obtain confidential treatment of such information; or
(d)    made by the Receiving Party to actual or prospective acquirers or merger
candidates (and to its and their respective Affiliates or representatives);
provided, that each such Third Party signs an agreement that contains
obligations that are substantially similar to the Receiving Party’s obligations
hereunder (except that the obligations under such agreement may terminate five
(5) years after disclosure of the relevant information).
10.4    Registration, Filing and Disclosure of the Agreement    .
10.4.1    The terms of this Agreement are confidential and shall not be
disclosed by either Party except pursuant to this Section 10.4.
10.4.2    To the extent a Party determines in good faith that it is required by
Applicable Law to publicly file, or otherwise disclose the terms of, this
Agreement to or with a

- 40 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



governmental entity, including public filings pursuant to securities laws or the
rules of a stock exchange on which the securities of the disclosing Party are
listed (or to which an application for listing has been submitted), such
disclosing Party shall provide the proposed redacted form of this Agreement to
the other Party with a reasonable amount of time prior to filing or disclosure
(and in any event at least ten (10) Business Days before filing or disclosure)
for the other Party to review and comment upon such redacted form. The Party
making such filing, registration, notification or disclosure shall incorporate
the reviewing Party’s reasonable comments regarding such redacted form and shall
use commercially reasonable efforts to seek confidential treatment for the
redacted terms, to the extent such confidential treatment is applicable and
reasonably available consistent with Applicable Law. Each Party shall be
responsible for its own legal and other external costs and expenses in
connection with any such filing, registration or notification.
10.4.3    Each Party may disclose to existing or potential (a) acquirers, (b)
partners or (c) financial investors that are not a biotechnology or
pharmaceutical company or a subsidiary thereof, in each case ((a), (b), or (c)),
pursuant to obligations of confidentiality and non-use no less stringent than
those set forth in this ARTICLE 10, an agreed redacted version of this Agreement
that the Parties shall, at either Party’s request, jointly prepare and use good
faith efforts to agree to promptly after the Effective Date; provided, that if
either Party seeks to disclose terms of this Agreement prior to the Parties’
agreeing on a redacted version of this Agreement in a manner not permitted by
this Section 10.4.3, the Party seeking to disclose this Agreement must obtain
the other Party’s prior written consent before disclosing this Agreement.
10.5    Use of Name    . Except as expressly provided in this Agreement, neither
Party shall mention or otherwise use the name, insignia, symbol, Trademark of
the other Party (or any abbreviation or adaptation thereof) in any publication,
press release, marketing and promotional material or other form of publicity
without the prior written approval of such other Party in each instance, such
approval not be unreasonably conditioned, withheld or delayed. The restrictions
imposed by this Section 10.5 shall not prohibit either Party from making any
disclosure (a) identifying the other Party as a counterparty to this Agreement
to its investors, (b) that is required by Applicable Law or the requirements of
a national securities exchange or another similar regulatory body (provided,
that any such disclosure shall be governed by this ARTICLE 10) or (c) with
respect to which written consent has previously been obtained. Further, the
restrictions imposed on each Party under this Section 10.5 are not intended, and
shall not be construed, to prohibit a Party from identifying the other Party in
its internal business communications, provided, that any Confidential
Information in such communications remains subject to this ARTICLE 10.
10.6    Press Releases    . Neither Party shall issue any press release or other
similar public communication relating to this Agreement, its subject matter or
the transactions covered by it, or the activities of the Parties under or in
connection with this Agreement, without the prior written approval of the other
Party, except (a) for communications required by Applicable Law as reasonably
advised by the issuing Party’s counsel (provided, that the other Party is given
a reasonable opportunity to review and comment on any such press release or
public communication in advance thereof to the extent legally permitted and the
issuing Party shall act in good faith to incorporate any comments provided by
the other Party on such press

- 41 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



release or public communication), (b) for information that has been previously
disclosed publicly or (c) as otherwise set forth in this Agreement.
10.7    Publications. Each Party recognizes that the publication of papers
regarding results of and other Technology regarding activities under this
Agreement, including oral presentations and abstracts, may be beneficial to both
Parties; provided, that such publications are subject to reasonable controls to
protect Confidential Information. Accordingly, each Party shall have the right
to review and approve any paper proposed for publication by the other Party,
including any oral presentation or abstract, that contains Clinical Data or
pertains to results of Clinical Studies or includes other Technology generated
under this Agreement or that includes Confidential Information of the other
Party. Before any such paper is submitted for publication or an oral
presentation is made, the publishing or presenting Party shall deliver a
complete copy of the paper or materials for oral presentation to the other Party
at least thirty (30) days prior to submitting the paper to a publisher or making
the presentation. The other Party shall review any such paper and give its
comments to the publishing or presenting Party within fifteen (15) days after
the delivery of such paper to the other Party. With respect to oral presentation
materials and abstracts, the other Party shall make reasonable efforts to
expedite review of such materials and abstracts, and shall return such items as
soon as practicable to the publishing or presenting Party with appropriate
comments, if any, but in no event later than fifteen (15) days after the date of
delivery to the other Party. Failure to respond within such fifteen (15) days
shall be deemed approval to publish or present. Notwithstanding the foregoing,
the publishing or presenting Party shall comply with the other Party’s written
request to (a) delete references to such other Party’s Confidential Information
in any such paper or presentation or (b) withhold publication of any such paper
or any presentation of same for an additional sixty (60) days in order to permit
the Parties to obtain patent protection if either Party deems it necessary. Any
publication shall include recognition of the contributions of the other Party
according to standard practice for assigning scientific credit, either through
authorship or acknowledgement, as may be appropriate. Each Party shall use
commercially reasonable efforts to cause investigators and institutions
participating in Clinical Studies for the Products with which it contracts to
agree to terms substantially similar to those set forth in this Section 10.7,
which efforts shall satisfy such Party’s obligations under this Section 10.7
with respect to such investigators and institutions.
10.8    Return or Destruction of Confidential Information    . After the earlier
of the expiration of the Term and the termination of this Agreement, at the
written request of the Disclosing Party, the Receiving Party shall, at the
Disclosing Party’s discretion, promptly destroy or return to the Disclosing
Party all documentary, electronic or other tangible embodiments of the
Disclosing Party’s Confidential Information to which the Receiving Party does
not retain rights hereunder and any and all copies thereof, and destroy those
portions of any documents that incorporate or are derived from the Disclosing
Party’s Confidential Information to which the Receiving Party does not retain
rights hereunder, and provide a written certification of such destruction,
except that the Receiving Party may retain (a) copies thereof to the extent that
the Receiving Party requires such Confidential Information for the purpose of
performing any obligations or exercising any rights under this Agreement that
may survive such expiration or termination and (b) one (1) copy for archival
purposes. Notwithstanding the foregoing, the

- 42 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



Receiving Party also shall be permitted to retain such additional copies of or
any computer records or files containing the Disclosing Party’s Confidential
Information that have been created solely by the Receiving Party’s automatic
archiving and back-up procedures, to the extent created and retained in a manner
consistent with the Receiving Party’s standard archiving and back-up procedures,
but not for any other use or purpose.
10.9    Privileged Communications    . In furtherance of this Agreement, it is
expected that the Parties may, from time to time, disclose to one another
privileged communications with counsel, including opinions, memoranda, letters
and other written, electronic and verbal communications. Such disclosures are
made with the understanding that they shall remain confidential in accordance
with this ARTICLE 10, that they will not be deemed to waive any applicable
attorney-client or attorney work product or other privilege and that they are
made in connection with the shared community of legal interests existing between
Allergan and NexMed, including the community of legal interests in avoiding
infringement of any valid, enforceable patents of Third Parties and maintaining
the validity of any Allergan Patent, NexMed Patent or Joint Patent. In the event
of any litigation (or potential litigation) with a Third Party that is related
to this Agreement, the Parties shall, upon either Party’s request, enter into a
reasonable and customary joint defense agreement. In any event, each Party shall
consult in a timely manner with the other Party before engaging in any conduct
(e.g., producing information or documents) in connection with litigation or
other proceedings that would reasonably be expected to implicate privileges
maintained by the other Party.
ARTICLE 11
REPRESENTATIONS AND WARRANTIES
11.1    Mutual Representations and Warranties    . Each Party hereby represents
and warrants to the other Party as of the Effective Date as follows:
11.1.1    It is a corporation or limited liability corporation, as applicable,
duly organized, validly existing, and in good standing under the laws of the
jurisdiction of its organization, and has all requisite power and authority,
corporate or otherwise, to execute, deliver, and perform this Agreement.
11.1.2    The execution and delivery of this Agreement and the performance by it
of the transactions contemplated hereby have been duly authorized by all
necessary corporate action, and do not violate: (a) such Party’s charter
documents, bylaws, or other organizational documents; (b) in any material
respect, any agreement, instrument, or contractual obligation to which such
Party is bound; (c) any requirement of any Applicable Law; or (d) any order,
writ, judgment, injunction, decree, determination, or award of any court or
governmental entity presently in effect applicable to such Party.
11.1.3    This Agreement is a legal, valid, and binding obligation of such Party
enforceable against it in accordance with its terms and conditions, subject to
the effects of bankruptcy, insolvency, or other laws of general application
affecting the enforcement of creditor rights, judicial principles affecting the
availability of specific performance, and general principles of equity (whether
enforceability is considered a proceeding at law or equity).

- 43 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



11.2    Representations, Warranties and Covenants of NexMed    .
11.2.1    Neither NexMed nor any of its Affiliates has been debarred or is
subject to debarment and neither NexMed nor any of its Affiliates will use in
any capacity, in connection with the activities to be performed under this
Agreement, any Person who has been debarred pursuant to Section 306 of the FFDCA
or who is the subject of a conviction described in such section. NexMed shall
inform Allergan in writing immediately if it or any Person who is performing
activities hereunder is debarred or is the subject of a conviction described in
Section 306 or if any action, suit, claim, investigation or legal or
administrative proceeding is pending or, to the best of NexMed’s knowledge, is
threatened, relating to the debarment or conviction of NexMed or any Person
performing activities hereunder.
11.2.2    During the Term, without the prior written consent of Allergan (in
Allergan’s sole discretion), NexMed shall not, and shall cause its Affiliates
not to:
(a)    manufacture, market, promote, sell or otherwise commercialize a product
containing the Compound in the Field (“Competing Product”) in the Territory;
(b)    grant or transfer any right or license to, or enter into any
collaboration with, any Third Party by contract or otherwise, to manufacture,
market, promote, sell or otherwise commercialize a Competing Product in the
Territory, in each case ((a) and (b)), other than a Product or an Authorized
Generic Version in the Territory as permitted hereunder;
(c)    assign, transfer, license, convey or otherwise encumber its right, title
or interest in or to any Patent, Technology or Regulatory Documentation
(including by granting any covenant not to sue with respect thereto) that would
be a NexMed Patent or constitute NexMed Know-How or the Regulatory Documentation
to be assigned by NexMed to Allergan pursuant to Section 6.4.3 but for such
assignment, transfer, license, conveyance or encumbrance; or
(d)    enter into any agreement, written or oral, that would conflict with or
otherwise diminish Allergan’s Option rights under this Agreement.
11.2.3    NexMed covenants that it shall not, and shall cause its Affiliates not
to, Challenge any Allergan Patents that cover any Product, including any Patents
listed in the “Approved Drug Products with Therapeutic Equivalence Evaluations”
published by the FDA for any Product. Further, NexMed covenants that it shall
not, and shall cause its Affiliates not to, file a certification under the
Hatch-Waxman Act certifying that a proposed generic version of any Product does
not infringe on Patents listed in the Orange Book for any Product or that any
such Patents are invalid or unenforceable.
11.2.4    NexMed, its Affiliates and each of its and their successors and
assigns covenants and agrees, from and after the date of this Agreement, not to
challenge by way of any judicial or administrative action in any forum, the
scope, validity, or legality of any

- 44 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



exclusive regulatory period granted by the FDA or any other Regulatory Authority
with respect to any Product.
11.3    Representations, Warranties and Covenants of Allergan.     
11.3.1    Subject to the terms and conditions of this Agreement, if Allergan
exercises its Option pursuant to Section 6.3.2 with respect to the Products,
Allergan shall not, and shall cause its Affiliates not to:
(a)    manufacture, market, promote, sell or otherwise commercialize a Competing
Product in the Territory; or
(b)    grant or transfer any right or license to, or enter into any
collaboration with, any Third Party by contract or otherwise, to manufacture,
market, promote, sell or otherwise commercialize a Competing Product in the
Territory, other than an Optioned Product or an Authorized Generic Version in
the Territory as permitted hereunder.
11.3.2    Allergan covenants that it shall not, and shall cause its Affiliates
not to, Challenge any Patent Controlled by NexMed that covers any Licensed
Product, including any Patents listed in the “Approved Drug Products with
Therapeutic Equivalence Evaluations” published by the FDA for such Licensed
Product. Further, Allergan covenants that it shall not, and shall cause its
Affiliates not to, file a certification under the Hatch-Waxman Act certifying
that a proposed generic version of any Licensed Product does not infringe on
Patents listed in the Orange Book for any Licensed Product or that any such
Patents are invalid or unenforceable.
11.3.3    Allergan, its Affiliates and each of its and their successors and
assigns covenants and agrees, from and after the date of this Agreement, not to
challenge by way of any judicial or administrative action in any forum, the
scope, validity, or legality of any exclusive regulatory period granted by the
FDA or any other Regulatory Authority with respect to any Licensed Product.
11.4    DISCLAIMER OF WARRANTY. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN
SECTION 11.1 AND SECTION 11.2, NEITHER PARTY MAKES ANY REPRESENTATIONS OR GRANTS
ANY WARRANTY, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY
STATUTE OR OTHERWISE, AND EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER
WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE
OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENTS OR THE NON-INFRINGEMENT OF ANY
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.
ARTICLE 12
INDEMNITY

- 45 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



12.1    Indemnification of Allergan    . NexMed shall indemnify Allergan, its
Affiliates and its and their respective directors, officers, employees and
agents (collectively, “Allergan Indemnitees”), and defend and save each of them
harmless, from and against any and all losses, damages, liabilities, costs and
expenses (including reasonable attorneys’ fees, costs and expenses)
(collectively, “Losses”) in connection with any and all suits, investigations,
claims or demands of Third Parties (collectively, “Third Party Claims”) arising
from or occurring as a result of: (a) the breach by NexMed of any term of this
Agreement; (b) the gross negligence or willful misconduct on the part of any
NexMed Indemnitee in the performance of its obligations under this Agreement;
(c) death, personal injury, or other property damage arising out of or resulting
from the manufacture or labeling (including failure to warn claims) of the
Compound or Licensed Product; (d) the Exploitation of the Compound or any
Licensed Product by or on behalf of NexMed or any of its Affiliates or
(sub)licensees (other than Allergan or its Affiliates or (sub)licensees),
including any Development activities performed by NexMed, whether before, on or
after the date on which Allergan exercises its Option pursuant to Section 6.3.2;
or (e) the Exploitation of the Compound or any Product by or on behalf of NexMed
or any of its Affiliates or (sub)licensees outside the Territory; except (i) in
each case, ((a) through (e)), with respect to any Third Party Claim for which
NexMed has an obligation to any Allergan Indemnitee pursuant to this Section
12.1 or under the Supply Agreement (or the Supply Term Sheet, if applicable), if
any, and Allergan has an obligation to any NexMed Indemnitee pursuant to Section
12.2 or under the Supply Agreement (or the Supply Term Sheet, if applicable), if
any, each Party shall indemnify each of the Allergan Indemnitees or the NexMed
Indemnitees, as applicable, for its Losses to the extent of its responsibility,
relative to the other Party; and (ii) with respect to clause (d), to the extent
such Losses arise or result from the prosecution, enforcement, or defense of any
Patents or Trademarks, or any claims or assertions that the Licensed Product or
the Exploitation thereof as contemplated in this Agreement infringes, dilutes,
misappropriates, or otherwise violates any intellectual property right of a
Third Party, which such Losses are governed by ARTICLE 9.
12.2    Indemnification of NexMed    . Allergan shall indemnify NexMed, its
Affiliates and its and their respective directors, officers, employees and
agents (collectively, “NexMed Indemnitees”), and defend and save each of them
harmless, from and against any and all Losses in connection with any and all
Third Party Claims arising from or occurring as a result of: (a) the breach by
Allergan of this Agreement; (b) the gross negligence or willful misconduct on
the part of any Allergan Indemnitee in the performance of its obligations under
this Agreement; (c) if, and only if, and from and after, Allergan exercises its
Option pursuant to Section 6.3.2, death, personal injury, or other property
damage arising out of or resulting from the manufacture or labeling (including
failure to warn claims) of any Optioned Product by or on behalf of Allergan (but
not with respect to the performance (or non-performance) of NexMed under this
Agreement or any acts or omissions of NexMed or its Affiliates or (sub)licensees
outside the Territory); or (d) the Exploitation of any Optioned Product by or on
behalf of Allergan (but not with respect to the performance (or non-performance)
of NexMed under this Agreement or any acts or omissions of NexMed or its
Affiliates or (sub)licensees outside the Territory); except (i) in each case,
((a) through (d)), with respect to any Third Party Claim for which Allergan has
an obligation to any NexMed Indemnitee pursuant to this Section 12.2 or under
the Supply Term Sheet (or the Supply Agreement, if applicable), if any, and
NexMed has

- 46 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



an obligation to any Allergan Indemnitee pursuant to Section 12.1 or under the
Supply Term Sheet (or the Supply Agreement, if applicable), if any, each Party
shall indemnify each of the Allergan Indemnitees or the NexMed Indemnitees, as
applicable, for its Losses to the extent of its responsibility, relative to the
other Party; and (ii) with respect to clause (d), to the extent such Losses
arise or result from the prosecution, enforcement, or defense of any Patents or
Trademarks, or any claims or assertions that the Optioned Product or the
Exploitation thereof as contemplated in this Agreement infringes, dilutes,
misappropriates, or otherwise violates any intellectual property right of a
Third Party, which such Losses are governed by ARTICLE 9.
12.3    Notice of Claim    . All indemnification claims in respect of an
Allergan Indemnitee or a NexMed Indemnitee shall be made solely by Allergan or
NexMed, as applicable (each of Allergan or NexMed in such capacity, the
“Indemnified Party”). The Indemnified Party shall give the Indemnifying Party
prompt written notice (an “Indemnification Claim Notice”) of any Losses or
discovery of fact upon which such Indemnified Party intends to base a request
for indemnification under Section 12.1 or Section 12.2, but in no event shall
the Indemnifying Party be liable for any Losses that result from any delay in
providing such notice. Each Indemnification Claim Notice must contain a
description of the claim and the nature and amount of such Loss (to the extent
that the nature and amount of such Loss is known at such time). The Indemnified
Party shall furnish promptly to the Indemnifying Party copies of all papers and
official documents received in respect of any Losses and Third Party Claims.
12.4    Control of Defense    .
12.4.1    Control of Defense. At its option, the Indemnifying Party may assume
the defense of any Third Party Claim by giving written notice to the Indemnified
Party within thirty (30) days after the Indemnifying Party’s receipt of an
Indemnification Claim Notice. The assumption of the defense of a Third Party
Claim by the Indemnifying Party shall not be construed as an acknowledgment that
the Indemnifying Party is liable to indemnify any Allergan Indemnitee or NexMed
Indemnitee, as applicable, in respect of such Third Party Claim, nor shall it
constitute a waiver by the Indemnifying Party of any defenses it may assert
against an Allergan Indemnitee’s or a NexMed Indemnitee’s, as applicable, claim
for indemnification. Upon assuming the defense of a Third Party Claim, the
Indemnifying Party may appoint as lead counsel in the defense of such Third
Party Claim any legal counsel selected by the Indemnifying Party. In the event
the Indemnifying Party assumes the defense of a Third Party Claim, the
Indemnified Party shall immediately deliver to the Indemnifying Party all
original notices and documents (including court papers) received by any Allergan
Indemnitee or NexMed Indemnitee, as applicable, in connection with such Third
Party Claim. If the Indemnifying Party assumes the defense of a Third Party
Claim, except as provided in Section 12.4.2, the Indemnifying Party shall not be
liable to the Indemnified Party for any legal costs and expenses subsequently
incurred by such Indemnified Party or any Allergan Indemnitee or NexMed
Indemnitee, as applicable, in connection with the analysis, defense or
settlement of such Third Party Claim. In the event that it is ultimately
determined that the Indemnifying Party is not obligated to indemnify, defend or
hold harmless an Allergan Indemnitee or NexMed Indemnitee, as applicable, from
and against a Third Party Claim, the Indemnified Party shall reimburse the
Indemnifying Party for any and all reasonable costs and expenses (including
attorneys’ fees,

- 47 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



costs and expenses of suit) incurred by the Indemnifying Party in its defense of
such Third Party Claim.
12.4.2    Right to Participate in Defense. Without limiting Section 12.4.1, any
Indemnified Party shall be entitled to participate in, but not control, the
defense of a Third Party Claim and to employ counsel of its choice for such
purpose; provided, that such employment shall be at the Indemnified Party’s own
cost and expense unless (a) the employment thereof has been specifically
authorized by the Indemnifying Party in writing, (b) the Indemnifying Party has
failed to assume the defense and employ counsel in accordance with
Section 12.4.1 (in which case the Indemnified Party shall control the defense)
or (c) the interests of the Indemnified Party and any Allergan Indemnitee or
NexMed Indemnitee, as applicable, on the one hand, and the Indemnifying Party,
on the other hand, with respect to such Third Party Claim are sufficiently
adverse to prohibit the representation by the same counsel of all such Persons
under Applicable Law, ethical rules or equitable principles (in which case the
Indemnified Party shall control its defense).
12.4.3    Settlement. With respect to any Third Party Claims relating solely to
the payment of money damages in connection with a Third Party Claim that shall
not result in any Allergan Indemnitee or NexMed Indemnitee, as applicable,
becoming subject to injunctive or other relief or otherwise adversely affecting
the business of any Allergan Indemnitee or NexMed Indemnitee, as applicable, in
any manner and as to which the Indemnifying Party shall have acknowledged in
writing the obligation to indemnify such Allergan Indemnitee or NexMed
Indemnitee, as applicable, hereunder, the Indemnifying Party shall have the sole
right to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Third Party Claim, on such terms as the Indemnifying
Party, in its sole discretion, shall deem appropriate. With respect to all other
Third Party Claims, where the Indemnifying Party has assumed the defense of the
Third Party Claim in accordance with Section 12.4.1, the Indemnifying Party
shall have authority to consent to the entry of any judgment, enter into any
settlement or otherwise dispose of such Third Party Claim, provided, that it
obtains the prior written consent of the Indemnified Party (such consent not to
be unreasonably conditioned, withheld or delayed). The Indemnifying Party shall
not be liable for any settlement or other disposition of a Third Party Claim by
an Allergan Indemnitee or a NexMed Indemnitee that is reached without the prior
written consent of the Indemnifying Party. Regardless of whether the
Indemnifying Party chooses to defend or prosecute any Third Party Claim, the
Indemnified Party shall not, and the Indemnified Party shall ensure that each
Allergan Indemnitee or NexMed Indemnitee, as applicable, does not, admit any
liability with respect to or settle, compromise or discharge, any Third Party
Claim without the prior written consent of the Indemnifying Party, such consent
not to be unreasonably conditioned, withheld or delayed.
12.4.4    Cooperation. Regardless of whether the Indemnifying Party chooses to
defend or prosecute any Third Party Claim, the Indemnified Party shall, and
shall cause each Allergan Indemnitee or NexMed Indemnitee, as applicable, to,
cooperate in the defense or prosecution thereof and shall furnish such records,
information and testimony, provide such witnesses and attend such conferences,
discovery proceedings, hearings, trials and appeals as may be reasonably
requested in connection therewith. Such cooperation shall include access

- 48 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



during normal business hours afforded to the Indemnifying Party to, and
reasonable retention by the Indemnified Party and any Allergan Indemnitee or
NexMed Indemnitee, as applicable, of, records and information that are
reasonably relevant to such Third Party Claim, and making all Allergan
Indemnitees or NexMed Indemnitees, as applicable, and other employees and agents
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder; provided, that neither Party
shall be required to disclose legally privileged information unless and until
procedures reasonably acceptable to such Party are in place to protect such
privilege, and the Indemnifying Party shall reimburse the Indemnified Party for
all its reasonable costs and expenses in connection therewith.
12.4.5    Expenses. Except as provided above, the costs and expenses, including
fees and disbursements of counsel, incurred by the Indemnified Party in
connection with any Third Party Claim shall be reimbursed on a Calendar Quarter
basis by the Indemnifying Party, without prejudice to the Indemnifying Party’s
right to contest any Allergan Indemnitee’s or NexMed Indemnitee’s, as
applicable, right to indemnification and subject to refund in the event the
Indemnifying Party is ultimately held not to be obligated to indemnify an
Allergan Indemnitee or NexMed Indemnitee, as applicable.
12.5    Limitation on Damages and Liability    . EXCEPT (a) IN CIRCUMSTANCES OF
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT BY A PARTY, ANY OF ITS AFFILIATES OR ANY
OF ITS OR THEIR RESPECTIVE SUBLICENSEES OR (b) WITH RESPECT TO THIRD PARTY
CLAIMS UNDER SECTION 12.1 OR SECTION 12.2, NEITHER PARTY NOR ANY OF THEIR
RESPECTIVE AFFILIATES SHALL BE LIABLE FOR SPECIAL, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, OR FOR LOST PROFITS, WHETHER IN CONTRACT, WARRANTY,
NEGLIGENCE, TORT, STRICT LIABILITY OR OTHERWISE, ARISING OUT OF (x) THE
DEVELOPMENT, MANUFACTURE, USE OR SALE OF ANY LICENSED PRODUCT OR OPTIONED
PRODUCT UNDER THIS AGREEMENT, (y) THE USE OF OR REFERENCE TO THE ALLERGAN
PATENTS, ALLERGAN KNOW-HOW, NEXMED PATENTS, NEXMED KNOW-HOW, JOINT PATENTS,
JOINT KNOW-HOW, OR REGULATORY DOCUMENTATION OF EITHER PARTY OR (z) ANY BREACH OF
OR FAILURE TO PERFORM ANY OF THE PROVISIONS OF THIS AGREEMENT.
12.6    Insurance    . Each Party shall have and maintain such types and amounts
of liability insurance (or self-insurance) to cover liabilities related to its
activities under this Agreement as is normal and customary in the pharmaceutical
industry generally for Persons similarly situated, and shall upon request
provide to the other Party evidence of its insurance coverage. Such policies
shall remain in effect throughout the Term and for a period of three (3) years
thereafter.
ARTICLE 13
TERM AND TERMINATION
13.1    Term    . The term of this Agreement shall commence on the Effective
Date and shall, unless earlier terminated in accordance with this ARTICLE 13,
continue until the expiration of the Royalty Term for the last Product (such
period, the “Term”). Following

- 49 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



expiration of the Royalty Term with respect to a Product, the grants in Section
2.1 (with respect to a Licensed Product) or Section 6.4.2 (with respect to an
Optioned Product), as applicable, shall become non-exclusive, fully-paid,
royalty-free, perpetual and irrevocable.
13.2    Termination of this Agreement for Material Breach    . If either Party
materially breaches any of its material obligations under this Agreement (such
Party, the “Breaching Party”), in addition to any other right and remedy the
other Party (the “Complaining Party”) may have, the Complaining Party may
terminate this Agreement, in its entirety upon sixty (60) days’ prior written
notice (the “Termination Notice Period”) to the Breaching Party, specifying the
material breach and its claim of right to terminate; provided, that the
termination shall not become effective at the end of the Termination Notice
Period if the Breaching Party cures the material breach complained of during the
Termination Notice Period, except in the case of a payment breach, as to which
the Breaching Party shall have only a ten (10)-day cure period.
13.2.1    Effect of Termination by Allergan for Material Breach or Patent
Challenge.
(a)    Without limiting any other legal or equitable remedies that Allergan may
have, if NexMed is the Breaching Party with respect to the applicable Licensed
Product(s) and Allergan terminates this Agreement in accordance with Section
13.2 or if Allergan terminates this Agreement in accordance with Section 13.5,
then in addition to any other remedies available to it at law and equity, any
licenses granted by Allergan to NexMed under the Existing License Agreement and
under Section 2.1 of this Agreement shall immediately terminate.
(b)    In the event that Allergan terminates this Agreement under this Section
13.2 or Section 13.5, Allergan shall be permitted to Exploit the Refrigerated
Product and the Room Temperature Product in the Field in the Territory;
provided, that (i) if the Refrigerated Product has been approved by the FDA in
the Territory prior to the effective date of termination, Allergan shall pay to
NexMed a royalty of [***] percent ([***]%) on Net Sales of the Refrigerated
Product in the Territory, (ii) if the Room Temperature Product has been approved
by the FDA in the Territory prior to the effective date of termination, Allergan
shall pay to NexMed a royalty of [***] percent ([***]%) on Net Sales of the Room
Temperature Product in the Territory, and (iii) if the Room Temperature Product
has not been approved by the FDA in the Territory prior to the effective date of
termination, but is thereafter approved by the FDA in the Territory and such
approved Room Temperature Product incorporated any Technology of NexMed that is
claimed by any NexMed Patent, Allergan shall pay to NexMed a royalty of [***]
percent ([***]%) on Net Sales of such Room Temperature Product in the Territory.
For clarity, if Allergan terminates this Agreement under this Section 13.2 or
Section 13.5, Allergan shall have no obligation to pay royalties or make other
payments hereunder with respect to the Refrigerated Product or the Room
Temperature Product other than as set forth in the preceding clauses (i), (ii),
and (iii).

- 50 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



(c)    In the event that Allergan terminates this Agreement under this Section
13.2 or Section 13.5 prior to the date for which an NDA for the first Licensed
Product is Filed, the [***] Milestone obligation shall terminate.
(d)    For clarity, in the event that Allergan terminates this Agreement under
this Section 13.2 or Section 13.5, Allergan shall be permitted to Exploit OTC
Products in the Field in the Territory; provided that Allergan shall pay to
NexMed a royalty on Net Sales of OTC Products at the same rate, if any, payable
with respect to (i) for any OTC Product that requires refrigeration or freezing
by the consumer, the Refrigerated Product and (ii) with respect to any OTC
Product that does not require refrigeration or freezing by the consumer, the
Room Temperature Product.
(e)    In the event that Allergan terminates this Agreement under this Section
13.2 or Section 13.5, NexMed hereby grants Allergan and its Affiliates,
effective as of the effective date of termination, an exclusive license with the
right to grant sublicenses (through multiple tiers), under the NexMed Know-How,
the NexMed Patents and NexMed’s interest in the Joint Know-How and Joint
Patents, in each case, that exists as of the effective date of termination, to
Exploit each Product in the applicable Field in the Territory; and to the extent
requested in writing by Allergan, NexMed shall promptly:
(1)
where permitted by Applicable Law, assign to Allergan all of its right, title,
and interest in and to, and transfer possession to Allergan of, (i) the Product
Trademark (including any variations or derivatives thereof) and all other
Trademarks, including any trade dress rights, that are used or held for use, or
that are intended for use, with any of the Products, together with all federal,
state and common law rights therein and thereto, all registrations and
applications thereof, and all goodwill associated with any of the foregoing in
the Territory, and (ii) all existing Regulatory Documentation with respect to
the Products in the Territory;

(2)
notify the applicable Regulatory Authorities and take any other action
reasonably necessary to effect the transfer set forth in clause (1) above;

(3)
and hereby does, effective as of the effective date of termination, grant
Allergan a non-exclusive right of reference with respect to such Regulatory
Documentation then owned or Controlled by NexMed then in its name that is not
assigned to Allergan pursuant to clause (1) above that is necessary or
reasonably useful for Allergan or any of its Affiliates to Exploit any Product
in the applicable Field in the Territory, as such Regulatory Documentation
exists as of the effective date of such termination of this Agreement


- 51 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



and NexMed shall continue to maintain such Regulatory Documentation unless and
until Allergan notifies NexMed that such maintenance is no longer required;
(4)
unless expressly prohibited by any Regulatory Authority, transfer control to
Allergan of all Clinical Studies of each Licensed Product being conducted for
the Territory as of the effective date of termination and continue to conduct
such Clinical Studies, at Allergan’s reasonable cost and expense, for up to six
(6) months to enable such transfer to be completed without interruption of any
such Clinical Study;

(5)
assign (or cause its Affiliates to assign) to Allergan all NexMed Product
Agreements, unless, with respect to any such NexMed Product Agreement, such
NexMed Product Agreement expressly prohibits such assignment, in which case
NexMed shall cooperate with Allergan in all reasonable respects to secure the
consent of the applicable Third Party to such assignment or to bifurcate such
agreement, and if any such consent cannot be obtained with respect to the NexMed
Product Agreement or such agreement cannot be bifurcated, NexMed shall obtain
for Allergan substantially all of the practical benefit and burden under such
NexMed Product Agreement for the Territory, including by (i) entering into
appropriate and reasonable alternative arrangements on terms mutually agreeable
to Allergan and NexMed and (ii) subject to the consent and control of Allergan,
enforcing, at Allergan’s cost and expense and for the account of Allergan, any
and all rights of NexMed against the other party thereto arising out of the
breach or cancellation thereof by such other party or otherwise;

(6)
provide Allergan with copies of all reports and data generated or obtained by
NexMed or any of its Affiliates that relate to any Licensed Product for the
Territory that have not previously been provided to Allergan;

(7)
without limiting NexMed’s supply obligations under Section 7.2 (or the Supply
Agreement, if applicable), supply to Allergan such quantities of the Compound
and each Product as Allergan indicates in written forecasts and orders therefor
from time to time until the later of (i) such time as Allergan has established
an alternate, validated


- 52 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



source of supply for the Compound and each Product, and Allergan is receiving
supply from such alternative source and (ii) the [***] ([***]) anniversary of
the effective date of termination of this Agreement. The cost and expense to
Allergan for such supply shall be at NexMed’s actual direct cost and expense to
Manufacture such Compound and each such Product plus [***] percent ([***]%) of
such cost and expense;
(8)
if NexMed has used any Trademark (other than the NexMed or an Affiliate’s
corporate name) in connection with the Exploitation of any Product in the Field
in the Territory, NexMed shall assign such Trademark to Allergan; and

(9)
without limiting Allergan’s rights under other provisions of this ARTICLE 13, in
the event of any termination pursuant to this ARTICLE 13, NexMed shall, at the
request, cost, and expense of Allergan, provide Allergan with such assistance as
is reasonably necessary to effectuate a smooth and orderly transition of any
Development, Manufacture and commercialization activities to Allergan or its
designee so as to minimize any disruption of such activities. Further, upon
Allergan’s request, NexMed shall provide such technical assistance, at no cost
to Allergan, as may reasonably be requested by Allergan, including with respect
to the transfer of all Manufacturing technology that is or had been used by or
on behalf of NexMed and its Affiliates in connection with the Manufacture of the
Compound or any Product.

(f)    As between the Parties, Allergan shall have all rights, title and
interest in the Territory to use, seek to register, register, protect, defend,
maintain and enforce in the Territory any Trademarks (other than the corporate
name or logo of NexMed or any of its Affiliates or its or their respective
(sub)licensees) that correspond to any Trademarks, including any trade dress
rights and any variations and derivatives thereof, that are owned by NexMed
outside the Territory and that are used or held for use or that are intended for
use with any of the Products outside the Territory; provided, that this Section
13.2.1(f) shall not apply to any Trademarks that have been granted by NexMed to
a Third Party licensee outside the Territory.
(g)    In the event that Allergan terminates this agreement under this Section
13.2 or Section 13.5, Allergan’s obligations under Section 11.3.1 with respect
to a Competing Product shall immediately terminate.
13.2.2    Effect of Termination by NexMed for Material Breach.

- 53 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



(a)    Without limiting any other legal or equitable remedies that NexMed may
have, if Allergan is the Breaching Party with respect to the applicable
Product(s) and NexMed terminates this Agreement in accordance with Section 13.2
(and NexMed is not otherwise in breach of this Agreement), then in addition to
any other remedies available to it at law and equity, any licenses granted by
NexMed to Allergan under this Agreement shall immediately terminate. In the
event that NexMed terminates this agreement in accordance with Section 13.2.2
but elects to continue to Develop and/or commercialize one or more Licensed
Products, NexMed shall be permitted to do so, provided that NexMed pays to
Allergan a royalty of [***] percent ([***]%) on Net Sales of such Product in the
Territory.
(b)    In the event that NexMed terminates this Agreement under Section 13.2
subsequent to Allergan’s exercise of the Option, then to the extent requested in
writing by NexMed, Allergan shall promptly:
(1)
where permitted by Applicable Law, assign to NexMed all of its right, title, and
interest in and to, and transfer possession to NexMed of, all existing
Regulatory Documentation with respect to the Products in the Territory;

(2)
notify the applicable Regulatory Authorities and take any other action
reasonably necessary to effect the transfer set forth in clause (1) above;

(3)
and hereby does, effective as of the effective date of termination, grant NexMed
a non-exclusive right of reference with respect to such Regulatory Documentation
then owned or Controlled by Allergan then in its name that is not assigned to
NexMed pursuant to clause (1) above that is necessary or reasonably useful for
NexMed or any of its Affiliates to Exploit any Product in the applicable Field
in the Territory, as such Regulatory Documentation exists as of the effective
date of such termination of this Agreement;

(4)
unless expressly prohibited by any Regulatory Authority, transfer control to
NexMed of all Clinical Studies of each Licensed Product being conducted as of
the effective date of termination and continue to conduct such Clinical Studies,
at NexMed’s reasonable cost and expense, for up to six (6) months to enable such
transfer to be completed without interruption of any such Clinical Study;

(5)
assign (or cause its Affiliates to assign) to NexMed all Allergan Product
Agreements, unless, with respect to any such Allergan Product Agreement, such
Allergan Product Agreement expressly prohibits such assignment, in which


- 54 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



case Allergan shall cooperate with NexMed in all reasonable respects to secure
the consent of the applicable Third Party to such assignment or to bifurcate
such agreement, and if any such consent cannot be obtained with respect to the
Allergan Product Agreement or such agreement cannot be bifurcated, Allergan
shall obtain for NexMed substantially all of the practical benefit and burden
under such Allergan Product Agreement for the Territory, including by (i)
entering into appropriate and reasonable alternative arrangements on terms
mutually agreeable to NexMed and Allergan and (ii) subject to the consent and
control of NexMed, enforcing, at NexMed’s cost and expense and for the account
of NexMed, any and all rights of Allergan against the other party thereto
arising out of the breach or cancellation thereof by such other party or
otherwise;
(6)
provide NexMed with copies of all reports and data generated or obtained by
Allergan or any of its Affiliates that relate to any Licensed Product that have
not previously been provided to NexMed; and

(7)
supply to NexMed such quantities of the Compound and each Product as NexMed
indicates in written forecasts and orders therefor from time to time until the
later of (i) such time as NexMed has established an alternate, validated source
of supply for the Compound and each Product, and NexMed is receiving supply from
such alternative source and (ii) the [***] ([***]) anniversary of the effective
date of termination of this Agreement. The cost and expense to NexMed for such
supply shall be at Allergan’s actual direct cost and expense to Manufacture such
Compound and each such Product plus [***] percent ([***]%) of such cost and
expense.

13.3    Termination of this Agreement for Cessation of Development or Failure to
Obtain Approval    . In the event that NexMed and its Affiliates (a) ceases
Development of both the Refrigerated Product and the Room Temperature Product or
(b) fails to obtain FDA approval for any Licensed Product on or prior to January
1, 2021, then Allergan shall have the right, in either case ((a) or (b)), to
terminate this Agreement in its entirety under this Section 13.3, including the
rights of any Sublicensees, upon written notice to NexMed; provided that, if on
or prior to January 1, 2021, NexMed has reasonably demonstrated to Allergan that
NexMed is using Commercially Reasonable Efforts to obtain FDA approval for any
Licensed Product and is expected to do so within one hundred eighty (180) days,
then NexMed shall have

- 55 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



until July 1, 2021 (or such other date as the Parties may agree) to obtain FDA
approval for such Licensed Product.
13.4    Termination Upon Insolvency    . Either Party may terminate this
Agreement if, at any time, the other Party (a) files in any court or agency
pursuant to any statute or regulation of any state, country or jurisdiction, a
petition in bankruptcy or insolvency or for reorganization or for an arrangement
or for the appointment of a receiver or trustee of such other Party or of its
assets, (b) proposes a written agreement of composition or extension of its
debts, (c) is served with an involuntary petition against it, filed in any
insolvency proceeding that is not dismissed within sixty (60) days after the
filing thereof, (d) proposes or is a party to any dissolution or liquidation, or
(e) makes an assignment for the benefit of its creditors.
13.5    Termination of this Agreement for Patent Challenge.     If NexMed or any
of its Affiliates (a) Challenges any Allergan Patents that cover any Product,
including any Patents listed in the “Approved Drug Products with Therapeutic
Equivalence Evaluations” published by the FDA for a Product or (b) files a
certification under the Hatch-Waxman Act certifying that a proposed generic
version of any Product does not infringe on Patents listed in the Orange Book
for any Product or that any such Patents are invalid or unenforceable, in either
case ((a) or (b)), Allergan may terminate this Agreement in its entirety upon
written notice to NexMed.
13.6    Rights in Bankruptcy    . All rights and licenses granted under or
pursuant to this Agreement by a Party are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of right to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy
Code. The Parties agree that a Party, as a licensee of such rights under this
Agreement, shall retain and may fully exercise all of its rights and elections
under the U.S. Bankruptcy Code. The Parties further agree that, in the event of
the commencement of a bankruptcy proceeding by or against either Party under the
U.S. Bankruptcy Code, the Party that is not a party to such proceeding shall be
entitled to a complete duplicate of (or complete access to, as appropriate) any
such intellectual property and all embodiments of such intellectual property,
which, if not already in the non-subject Party’s possession, shall be promptly
delivered to it (a) upon any such commencement of a bankruptcy proceeding upon
the non-subject Party’s written request therefor, unless the Party subject to
such proceeding elects to continue to perform all of its obligations under this
Agreement or (b) if not delivered under (a) above, following the rejection of
this Agreement by or on behalf of the Party subject to such proceeding upon
written request therefor by the non-subject Party.
13.7    Accrued Rights; Surviving Obligations    .
13.7.1    Accrued Rights. Termination or expiration of this Agreement for any
reason shall be without prejudice to any rights that shall have accrued to the
benefit of a Party prior to such termination or expiration. Such termination or
expiration shall not relieve a Party from obligations that are expressly
indicated to survive the termination or expiration of this Agreement.

- 56 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



13.7.2    Survival. Without limiting the foregoing, ARTICLES 10 (other than
Section 10.7), 12, and 14 and Sections 2.2.1, 2.2.2, 2.10.4 (for Authorized
Generic Versions of any Product sold during the Term), 4.1.3, 5.4 (for Product
sold during the Term), 8.4, 8.5, 8.6, 8.7, 8.8, 8.9, 8.10, 9.1, 11.4, 13.2.1,
13.2.2, and this Section 13.7 shall survive the termination or expiration of
this Agreement for any reason.
ARTICLE 14
MISCELLANEOUS
14.1    Force Majeure    . Neither Party shall be held liable or responsible to
the other Party or be deemed to have defaulted under or breached this Agreement
for failure or delay in fulfilling or performing any term of this Agreement
(other than an obligation to make payments) when such failure or delay is caused
by or results from events beyond the reasonable control of the non-performing
Party, including fires, floods, earthquakes, embargoes, shortages, epidemics,
quarantines, war, acts of war (whether war be declared or not), terrorist acts,
insurrections, riots, civil commotion, strikes, lockouts or other labor
disturbances (whether involving the workforce of the non-performing Party or of
any other Person), acts of God or acts, omissions or delays in acting by any
governmental authority (each, a “Force Majeure Event”). The non-performing Party
shall notify the other Party of a Force Majeure Event within ten (10) days after
the occurrence of such Force Majeure Event by giving written notice to the other
Party stating the nature of such Force Majeure Event, its anticipated duration,
and any action being taken to avoid or minimize its effect. The suspension of
performance shall be of no greater scope and no longer duration than is
necessary and the non-performing Party shall use commercially reasonable efforts
to remedy its inability to perform. In the event that such suspension of
performance lasts for more than ninety (90) days and in the absence of such
Force Majeure Event such suspension of performance would be a material breach of
this Agreement, such other Party shall have the right to terminate this
Agreement pursuant to Section 13.2.
14.2    Assignment    . Without the prior written consent of the other Party,
not to be unreasonably conditioned, withheld or delayed, neither Party shall
sell, transfer, assign, delegate, pledge or otherwise dispose of, whether
voluntarily, involuntarily, by operation of law or otherwise, this Agreement or
any of its rights or duties hereunder; provided, that (a) either Party may,
without such consent, assign this Agreement and its rights and obligations
hereunder to an Affiliate (but only for so long as such Person is and remains an
Affiliate of such Party, it being agreed that such Party shall cause such
assignment to terminate prior to such time, if any, as such Person ceases to be
an Affiliate of such Party), (b) either Party may, without such consent, assign
this Agreement and its rights and obligations hereunder to its successor entity
or acquirer in the event of a merger, consolidation or change of control of such
Party (or its ultimate parent, if applicable) or in connection with the purchase
of all or substantially all of the assets of such Party’s business to which this
Agreement relates (provided, that if such assigning Party is also the
Commercializing Party, then the non-assigning Party’s consent shall be required
for such assignment (such consent not to be unreasonably conditioned, withheld
or delayed) unless the assignee (i) has the same or greater financial resources,
commercial capabilities, and, solely with respect to NexMed as the assigning
Party, development capabilities as the assigning Party and (ii) would reasonably
be expected to perform the obligations of the assigning Party under this

- 57 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



Agreement in accordance with at least the same degree of skill, quality, and
care used by the assigning Party), (c) either Party may, without such consent,
monetize the value of its royalty stream, Milestone Payments and other payments
under this Agreement by assigning to a Third Party the right to receive
royalties, Milestone Payments and other payments and the right to receive
royalty reports from the other Party (and for clarity, no other rights may be
granted under this clause (c)), provided that such assigning Party gives sixty
(60) days’ prior written notice to the non-assigning Party, and (d) Allergan
may, without such consent, assign this Agreement and its rights and obligations
hereunder to the purchaser of the Allergan Patents or Allergan Know-How or its
right to the Compound or any Product. With respect to an assignment to an
Affiliate, such assigning Party shall remain responsible for the performance by
such Affiliate of the rights and obligations hereunder. Any attempted assignment
or delegation in violation of this Section 14.2 shall be void and of no effect.
All validly assigned and delegated rights and obligations of the Parties
hereunder shall be binding upon and inure to the benefit of and be enforceable
by and against the successors and permitted assigns of Allergan or NexMed, as
the case may be. In the event either Party seeks and obtains the other Party’s
consent to assign or delegate its rights or obligations to another Party, the
assignee or transferee shall assume all obligations of its assignor or
transferor under this Agreement.
14.3    Severability    . If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under any present or future law, and if the
rights or obligations of either Party under this Agreement will not be
materially and adversely affected thereby, (a) such provision shall be fully
severable, (b) this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a part hereof,
(c) the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance herefrom, and (d) in lieu of such illegal,
invalid, or unenforceable provision, there shall be added automatically as a
part of this Agreement a legal, valid, and enforceable provision as similar in
terms to such illegal, invalid, or unenforceable provision as may be possible
and reasonably acceptable to the Parties. To the fullest extent permitted by
Applicable Law, each Party hereby waives any provision of law that would render
any provision hereof illegal, invalid, or unenforceable in any respect.
14.4    Governing Law and Service.     
14.4.1    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of New York, excluding any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
this Agreement to the substantive law of another jurisdiction.
14.4.2    Service. Each Party further agrees that service of any process,
summons, notice or document by registered mail to its address set forth in
Section 14.6.2 shall be effective service of process for any action, suit or
proceeding brought against it under this Agreement in any such court.
14.5    Dispute Resolution; Arbitration.    

- 58 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



14.5.1    Dispute Resolution. Except as provided in Section 8.9, in the event of
a dispute arising out of or relating to this Agreement, either Party shall
provide written notice of the dispute to the other, in which event the dispute
shall be referred to the Executive Officers of each Party for attempted
resolution by good faith negotiations within thirty (30) days after such notice
is received. Any resolution mutually agreed to by the Executive Officers in
writing shall be binding on the Parties. If the Executive Officers are unable to
resolve any dispute within the allotted thirty (30) days, or a Party reasonably
believes such matter will not be so resolved, either Party may seek to resolve
the dispute through arbitration in accordance with Section 14.5.2.
14.5.2    Arbitration.
(a)    Disputes. Except as provided in Section 8.9, any dispute arising between
the Parties out of or relating to this Agreement, or concerning the
interpretation, effect, termination, validity, performance or breach of this
Agreement that is not resolved under Section 14.5.1 within the required thirty
(30)-day time period, shall be resolved by final and binding arbitration before
a panel of three (3) experts with relevant industry experience (the
“Arbitrators”). Each of NexMed and Allergan shall promptly select one Arbitrator
each, which selections shall in no event be made later than thirty (30) days
after the notice of initiation of arbitration. The third Arbitrator shall be
chosen promptly by mutual agreement of the Arbitrator chosen by NexMed and the
Arbitrator chosen by Allergan, but in no event later than thirty (30) days after
the date that the last of such Arbitrators was appointed. The Arbitrators shall
determine what discovery will be permitted, consistent with the goal of
reasonably controlling the cost, expense, and time that the Parties must expend
for discovery; provided, that the Arbitrators shall permit such discovery as he
or she deems necessary to permit an equitable resolution of the dispute. The
arbitration shall be administered by the American Arbitration Association (or
its successor entity) in accordance with the then current Commercial Rules of
the American Arbitration Association including the Procedures for Large, Complex
Commercial Disputes (including the Optional Rules for Emergency Measures of
Protection), except as modified in this Agreement. The arbitration shall be held
in New York, New York, and the Parties shall use reasonable efforts to expedite
the arbitration if requested by either Party. The Arbitrators shall be
instructed by the Parties to complete the arbitration within one hundred twenty
(120) days after selection of the final Arbitrator.
(b)    Arbitrators’ Award. The Arbitrators shall, within fifteen (15) days after
the conclusion of the arbitration hearing, issue a written award and statement
of decision describing the essential findings and conclusions on which the award
is based, including the calculation of any damages awarded. The decision or
award rendered by the Arbitrators shall be final and non-appealable, and
judgment may be entered upon it in accordance with Applicable Law in any other
court of competent jurisdiction, and shall be governed by the terms and
conditions hereof, including the limitation on damages set forth in Section
12.5. The Arbitrators shall not be authorized to reform, modify or materially
change this Agreement or any other agreements contemplated hereunder.

- 59 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



(c)    Costs. Each Party shall bear its own counsel fees, costs, expenses, and
disbursements arising out of the arbitration described in this Section 14.5.2
and the fees, costs, and expenses of the Arbitrator it selected, and shall pay
an equal share of the fees, costs, and expenses of the Arbitrator selected by
the Arbitrators selected by NexMed or Allergan, as applicable, and all other
general fees related to the arbitration; provided, that the Arbitrators shall be
authorized to determine whether a Party is the prevailing Party, and if so, to
award to that prevailing Party reimbursement for its reasonable counsel fees,
costs, expenses, and disbursements (including expert witness fees, costs and
expenses, photocopy charges, or travel expenses), or the fees, costs, and
expenses of the Arbitrators.
(d)    Compliance with this Agreement. Unless the Parties otherwise agree in
writing, during the period of time that any arbitration proceeding is pending
under this Agreement, the Parties shall continue to comply with all those terms
and provisions of this Agreement that are not the subject of the pending
arbitration proceeding.
(e)    Injunctive or Other Equity Relief. Nothing contained in this Agreement
shall deny any Party the right to seek injunctive or other equitable relief from
a court of competent jurisdiction in the context of a bona fide emergency or
prospective irreparable harm, and such an action may be filed and maintained
notwithstanding any ongoing arbitration proceeding.
(f)    Confidentiality of Proceedings. All arbitration proceedings and decisions
of the Arbitrator under this Section 14.5 shall be deemed Confidential
Information of both Parties under ARTICLE 10.
14.6    Notices    .
14.6.1    Notice Requirements. Any notice, request, demand, waiver, consent,
approval or other communication permitted or required under this Agreement shall
be in writing, shall refer specifically to this Agreement and shall be deemed
given only if delivered by hand or sent by facsimile transmission (with
transmission confirmed) or by internationally recognized overnight delivery
service that maintains records of delivery, addressed to the Parties at their
respective addresses specified in Section 14.6.2 or to such other address as the
Party to whom notice is to be given may have provided to the other Party in
accordance with this Section 14.6. Such notice shall be deemed to have been
given as of the date delivered by hand or transmitted by facsimile (with
transmission confirmed) or on the third Business Day (at the place of delivery)
after deposit with an internationally recognized overnight delivery service. Any
notice delivered by facsimile shall be confirmed by a hard copy delivered as
soon as practicable thereafter. This Section 14.6 is not intended to govern the
day-to-day business communications necessary between the Parties in performing
their obligations under the terms of this Agreement.

- 60 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



14.6.2    Address for Notice.
If to NexMed, to:
NexMed (U.S.A.), Inc.
11975 El Camino Real, Suite 300
San Diego, CA 92130 USA
Attention: Chief Executive Officer
Facsimile: (858) 866-0482


with a copy to (which shall not constitute notice):


Latham & Watkins, LLP
12670 High Bluff Drive
San Diego, CA 92130 USA
Attention: Steven Chinowsky
Facsimile: (858) 523-5450


If to Allergan, to:


Warner Chilcott Company, LLC
                                    Morris Corporate Center III
                                    400 Interpace Parkway
                                    Parsippany, NJ 07054
                                    Attention: General Counsel
Facsimile: (862) 261-7923


with a copy to (which shall not constitute notice):


Covington & Burling LLP
One CityCenter
850 Tenth Street, NW
Washington, DC 20001-4956
Attention: John A. Hurvitz
Facsimile: (202) 778-5319




14.7    Entire Agreement; Amendments    . This Agreement, together with the
Schedules attached hereto, sets forth and constitutes the entire agreement and
understanding between the Parties with respect to the subject matter hereof and
all prior agreements, understandings, promises and representations, whether
written or oral, with respect thereto are superseded hereby, except that the
Existing License Agreement and the Existing APA shall continue in full force and
effect and in the event of conflict between the Existing License Agreement or
the Existing APA, on the one hand, and this Agreement, on the other hand, the
terms of this Agreement shall govern. Each Party confirms that it is not relying
on any representations or warranties of the other Party except as specifically
set forth herein. No

- 61 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



amendment, modification, release or discharge shall be binding upon the Parties
unless in writing and duly executed by authorized representatives of both
Parties.
14.8    Equitable Relief    . The Parties acknowledge and agree that the
restrictions set forth in ARTICLE 10 are reasonable and necessary to protect the
legitimate interests of the other Party and that such other Party would not have
entered into this Agreement in the absence of such restrictions, and that any
breach or threatened breach of any provision of ARTICLE 10 may result in
irreparable injury to such other Party for which there will be no adequate
remedy at law. In the event of a breach or threatened breach of any provision of
ARTICLE 10, the non-breaching Party shall be authorized and entitled to obtain
from any court of competent jurisdiction injunctive relief, whether preliminary
or permanent, specific performance and an equitable accounting of all earnings,
profits and other benefits arising from such breach, which rights shall be
cumulative and in addition to any other rights or remedies to which such
non-breaching Party may be entitled in law or equity. Both Parties agree to
waive any requirement that the other Party (a) post a bond or other security as
a condition for obtaining any such relief and (b) show irreparable harm,
balancing of harms, consideration of the public interest or inadequacy of
monetary damages as a remedy. Nothing in this Section 14.8 is intended, or
should be construed, to limit either Party’s right to equitable relief or any
other remedy for a breach of any other provision of this Agreement.
14.9    Waiver and Non-Exclusion of Remedies    . Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition. The waiver by either Party of any right hereunder or of the failure
to perform or of a breach by the other Party shall not be deemed a waiver of any
other right hereunder or of any other breach or failure by the other Party
whether of a similar nature or otherwise.
14.10    No Benefit to Third Parties    . The representations, warranties,
covenants and agreements set forth in this Agreement are for the sole benefit of
the Parties and their successors and permitted assigns, and they shall not be
construed as conferring any rights on any other Persons.
14.11    Further Assurance    . Each Party shall duly execute and deliver, or
cause to be duly executed and delivered, such further instruments and do and
cause to be done such further acts and things, including the filing of such
assignments, agreements, documents and instruments, as may be necessary or as
the other Party may reasonably request in connection with this Agreement or to
carry out more effectively the provisions and purposes hereof, or to better
assure and confirm unto such other Party its rights and remedies under this
Agreement.
14.12    Relationship of the Parties    . It is expressly agreed that Allergan,
on the one hand, and NexMed, on the other hand, shall be independent contractors
and that the relationship between the two Parties shall not constitute a
partnership, joint venture or agency. Neither Allergan, on the one hand, nor
NexMed, on the other hand, shall have the authority to make any statements,
representations or commitments of any kind, or to take any action, which shall
be binding on the other, without the prior written consent of the other Party to
do so, such

- 62 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



consent not to be unreasonably conditioned, withheld or delayed. All persons
employed by a Party shall be employees of such Party and not of the other Party
and all costs, expenses, and obligations incurred by reason of any such
employment shall be for the account, cost, and expense of such Party.
14.13    Counterparts    . This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile or other electronic signatures and such signatures shall
be deemed to bind each Party as if they were original signatures.
14.14    References    . Unless otherwise specified, (a) references in this
Agreement to any ARTICLE, Section or Schedule means references to such ARTICLE,
Section or Schedule of this Agreement, (b) references in any section to any
clause are references to such clause of such section and (c) references to any
agreement, instrument or other document in this Agreement refer to such
agreement, instrument or other document as originally executed or, if
subsequently varied, replaced or supplemented from time to time, as so varied,
replaced or supplemented and in effect at the relevant time of reference
thereto.
14.15    Construction    . Except where the context otherwise requires, wherever
used, the singular shall include the plural, the plural the singular, the use of
any gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (and/or). The captions of this Agreement are for convenience of
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement. The term “including” as used herein means including, without limiting
the generality of any description preceding such term. The language of this
Agreement shall be deemed to be the language mutually chosen by the Parties and
no rule of strict construction shall be applied against either Party.
[SIGNATURE PAGE FOLLOWS]





- 63 –


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------




THIS AGREEMENT IS EXECUTED by the authorized representatives of the Parties as
of the date first written above.




WARNER CHILCOTT COMPANY, LLC
By:    /s/ Sigurd Kirk
Name: Sigurd Kirk
Title:    Executive Vice President, Corporate     Development






NEXMED (U.S.A.), INC.
By:    /s/ Richard W. Pascoe
Name: Richard W. Pascoe
Title:    Chief Executive Officer & Secretary







SIGNATURE PAGE TO LICENSE AGREEMENT


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------




Schedule 1.7
Allergan Corporate Names








[allerganimages.jpg]

Schedule 1.7


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------




Schedule 1.11
Allergan Patents




[***]











Schedule 1.11 - Page 1


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------




Schedule 1.28
Compound










[compound.jpg]

Schedule 1.28


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------




Schedule 1.121
Supply Term Sheet


Parties
Warner Chilcott Company, LLC (successor-in-interest to Warner Chilcott Company,
Inc.), a limited liability company organized under the laws of Puerto Rico
(“Allergan”) and NexMed (U.S.A.), Inc., a corporation organized under the laws
of Nevada (“NexMed”). Allergan and NexMed are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”
Supply Agreement
As soon as reasonably practicable after the effective date of the License
Agreement and Amendment, by and between Allergan and NexMed (the “License
Agreement”), the Parties shall enter into a supply agreement (the “Supply
Agreement”) reflecting the terms and conditions set forth in these supply terms
(the “Supply Terms”) and such additional terms as are agreed by the Parties in
good faith, which, for clarity, shall supplement and shall not materially
expand, limit or change the Supply Terms. Capitalized terms used but not defined
in the Supply Terms have the meaning set forth in the License Agreement.
Supplied Product
“Supplied Product” means (a) each Authorized Generic Version of each Licensed
Product, (b) each Optioned Product and (c) each Authorized Generic Version of
each Optioned Product. The specifications for each Supplied Product (the
“Specifications”) shall be the specifications for such Supplied Product set
forth in the regulatory filings with the FDA for such Supplied Product.
Forecasting








During the Supply Term (as defined below) with respect to each Supplied Product,
on or before the 25th day of each month, Allergan shall provide NexMed with a
written non-binding 12-month rolling forecast (each, a “Rolling Forecast”) of
the volume of such Supplied Product that Allergan anticipates will be required
to be produced and delivered to Allergan during each of the next 12 months. The
Parties shall discuss any concerns that NexMed has regarding its ability to meet
any such Rolling Forecast and use good faith efforts to resolve any differences.
Purchase Orders
During the Supply Term with respect to each Supplied Product, on or before the
25th day of each month, Allergan will provide NexMed with a firm written
Purchase Order (as defined below) for such Supplied Product to be processed and
packaged and delivered no earlier than 90 days after delivery of such Purchase
Order. The Parties shall agree upon a delivery date for the quantity of Supplied
Product set forth in each Purchase Order within 10 days after Allergan submits
such Purchase Order.


“Purchase Order” means a written purchase order that sets forth, with respect to
the period covered thereby, (a) the quantities of a specific Supplied Product to
be processed and packaged by NexMed and delivered to Allergan and (b) the
desired delivery dates therefor.
Pricing
The cost for the processing and packaging of each quantity of Supplied Product
(the “Purchase Price”) shall be equal to [***]; provided, that in no event shall
the Conversion Costs (as defined below) with respect to a Supplied Product
increase during any Calendar Year by more than the lesser of the Producer Price
Index (“PPI”) or the Consumer Price Index (“CPI”) for such Calendar Year.


“Conversion Costs” means direct labor costs and overhead.


Schedule 1.121 - Page 1


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------




Delivery


NexMed shall deliver the quantity of Supplied Product set forth in each Purchase
Order EXW (as defined in Incoterms 2010) as specified in writing by Allergan
from the Facility (as defined below) to such Allergan locations as requested by
Allergan within (plus or minus) 7 days of the delivery date for such Supplied
Product agreed to by the Parties after submission of such Purchase Order with
respect thereto.


“Facility” means the manufacturing facility mutually agreed by the Parties.
Taxes


Allergan shall be responsible for the payment of any sales and use taxes on the
Supplied Product delivered by NexMed to Allergan.
Quality


Promptly after execution of the Supply Agreement, NexMed and Allergan shall
enter into a customary quality agreement (“Quality Agreement”) regarding quality
control with respect to NexMed’s manufacture of the Product, which shall
provide, among other things, that NexMed shall manufacture and supply Supplied
Product in accordance with applicable law.


Allergan and its agents shall have the right once per Calendar Year (or more
frequently with cause) during reasonable business hours, upon reasonable prior
notice to NexMed, to inspect those portions of the Facility related to the
manufacture of Supplied Product including inspection of materials used to
manufacture Supplied Product, holding facilities for such materials, equipment
used in manufacturing Supplied Product, the laboratories used to test Supplied
Product and all records relating to the manufacture of Supplied Product.


Notwithstanding the foregoing, if any such inspection reveals that NexMed is or
was not in material compliance with the terms of the Supply Agreement or the
Quality Agreement, Allergan shall have the right to conduct such additional
inspections as may be reasonably required by Allergan to determine whether
NexMed has appropriately remedied such non-compliance.
Technology Transfer
At any time, at Allergan’s request and expense, NexMed shall transfer all of the
technology necessary or useful to manufacture any Supplied Product to Allergan
or a third party designated by Allergan, which technology transfer shall include
a non-exclusive, royalty-free, sub-licensable, worldwide license to all of
NexMed’s intellectual property necessary or useful to manufacture such Supplied
Product.
Regulatory
If Allergan is required to submit to the Regulatory Authorities any information
concerning the processing and packaging and marketing of a Supplied Product,
NexMed will provide Allergan copies of such documentation, data and other
information with respect to the processing and packaging and the Facility as
shall be necessary for such submission to the Regulatory Authorities.
Product Warranty
NexMed represents and warrants to Allergan that at the time each Supplied
Product is delivered to Allergan, such Supplied Product (a) will meet the
Specifications therefor, (b) will have been processed and packaged, stored,
tested and labeled in accordance with the applicable specifications and
applicable law, (c) will not be adulterated or misbranded within the meaning of
the Federal Food, Drug, and Cosmetic Act or labeled, packaged, treated,
processed, sold or advertised in a manner that is false, misleading or deceptive
or is likely to create an erroneous impression, and (d) will pass to Allergan
free and clear of any security interest, lien or other encumbrance.


Schedule 1.121 - Page 2


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------




Supply Term
“Supply Term” means, (a) with respect to each Supplied Product that is an
Authorized Generic Version of a Licensed Product, the period beginning upon
Allergan notifying NexMed that Allergan plans to AG Launch such Authorized
Generic Version and continuing for so long as Allergan is a distributor of such
Authorized Generic Version and (b) with respect to each Supplied Product that is
an Optioned Product or an Authorized Generic Version of an Optioned Product, the
period beginning when Allergan exercises its Option with respect to such
Supplied Product pursuant to the License Agreement and continuing for
[***] months thereafter or such longer period as Allergan may reasonably require
pursuant to Section 7.1 of the License Agreement, unless, in either case ((a) or
(b)), terminated by a Party in accordance with the Supply Agreement.
Termination
In addition to customary termination rights (including upon mutual agreement of
the Parties, for material breach, bankruptcy or force majeure), Allergan shall
have the right to terminate the Supply Agreement on a Supplied
Product-by-Supplied Product basis (a) without cause with respect to a Supplied
Product upon 18 months’ written notice to NexMed of its intention to terminate
or (b) upon 30 days’ written notice to NexMed if any Regulatory Authority takes
any action, or raises any objection, that prevents Allergan from importing,
exporting, purchasing or selling such Supplied Product.
Indemnification
NexMed shall indemnify Allergan against any third party claims resulting from:
(a) NexMed’s breach of the Supply Agreement or the Quality Agreement; (b) the
gross negligence or willful misconduct on the part of NexMed in the performance
of its obligations under the Supply Agreement; or (c) any claims by a third
party that NexMed’s manufacturing of the Product infringes its intellectual
property rights.


Allergan shall indemnify NexMed against any third party claims resulting from:
(a) Allergan’s breach of the Supply Agreement or the Quality Agreement; or (b)
the gross negligence or willful misconduct on the part of Allergan in the
performance of its obligations under the Supply Agreement.
Governing Law and Jurisdiction
The Supply Agreement shall be governed by and construed in accordance with the
laws of New York, excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of the Supply
Agreement to the substantive law of another jurisdiction.
Arbitration
Except as otherwise provided by the Supply Agreement, all disputes arising out
of or relating to the existence, negotiation, validity, formation,
interpretation, breach, performance or application of the Supply Agreement shall
be settled by binding arbitration to be held in New York.






Schedule 1.121 - Page 3


[***] Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.